***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   JOHN DOE 1 ET AL. v. BOARD OF EDUCATION
      OF THE TOWN OF WESTPORT ET AL.
                  (AC 44153)
   JOHN DOE 2 ET AL. v. BOARD OF EDUCATION
      OF THE TOWN OF WESTPORT ET AL.
                  (AC 44122)
                        Moll, Alexander and Bear, Js.

                                    Syllabus

In each case, the plaintiff minor child, A and B, respectively, and his parents,
    sought to recover damages from the defendants, the town of Westport,
    its board of education, the town’s superintendent of schools, L, and
    certain employees of one of the town’s middle schools, namely, the
    principal, S, the vice principal, M, and a physical education teacher, Q,
    for injuries allegedly sustained as a result of, inter alia, the defendants’
    negligence in responding to reports of bullying of A and B by their
    classmates while they attended the middle school. Both cases arose out
    of the same incident, during which A and B were attacked by other
    students while in gym class. The plaintiffs filed reports detailing the gym
    incident and prior incidents of bullying with the school’s administration.
    Thereafter, A and B both had bullying complaints filed against them by
    other students involved in the gym incident and they received suspen-
    sions as a result thereof. A few weeks later, A was again bullied by a
    fellow student. He reported the incident to S, who insisted that he write
    down his account of what had occurred. When A instead asked to speak
    with his father, S grabbed his arm in a hostile manner and shook it.
    The plaintiffs alleged, inter alia, that, in their handling of the bullying
    incidents, the defendants failed to comply with the safe school climate
    plan that had previously been implemented at the direction of the board
    in accordance with the applicable statute ((Rev. to 2015) § 10-222d).
    The plaintiffs further alleged that the defendants retaliated against them
    for filing their bullying complaints by, among other things, issuing sus-
    pensions to A and B. Additionally, in the first action, the plaintiffs alleged
    that S assaulted A when she grabbed and shook his arm. The trial court
    consolidated the cases and granted the defendants’ motions for summary
    judgment with respect to all claims except those against S in connection
    with the first action, as it found that there was a genuine issue of material
    fact concerning her alleged assault of A. Thereafter, the plaintiffs in
    each case separately appealed to this court. Held:
1. The plaintiffs’ inadequately briefed their claims that, in granting the
    motions for summary judgment, the trial court failed to construe the
    evidence in the light most favorable to them; accordingly, the plaintiffs
    abandoned such claims and this court declined to review them.
2. The trial court did not err in granting the motions for summary judgment
    as to the claims of negligence and negligent infliction of emotional
    distress against M, Q, L and the board in the first case and against S,
    M, Q, L and the board in the second case: the trial court properly
    determined that the individual defendants and the board were protected
    by statutory immunity (§ 10-222l) with respect to the claims of negligence
    alleged against them for violations of the plan because the plaintiffs
    failed to set forth any argument in their appellate briefs challenging the
    trial court’s determination that the defendants demonstrated the absence
    of a genuine issue of material fact that they reported, investigated and
    responded to the bullying complaints in a manner that was consistent
    with the safe school climate plan and the plaintiffs failed to present the
    necessary factual predicate to raise a genuine issue of material fact as
    to whether the defendants acted in bad faith for purposes of § 10-222l;
    moreover, this court deemed abandoned any claim relating to the trial
    court’s determination that the defendants were protected by governmen-
    tal immunity pursuant to the applicable statute (§ 52-557n (a) (2) (B))
    from negligence claims relating to their discretionary acts because, on
    appeal, the plaintiffs failed to raise a claim challenging such determina-
    tion and did not even reference the applicability of governmental immu-
    nity prior to filing their reply briefs.
3. The trial court properly rendered summary judgment in favor of M, L and
    Q in the first case and in favor of S, M, L and Q in the second case with
    respect to the plaintiffs’ recklessness claims: the allegations merely used
    the term ‘‘recklessness’’ to describe the same conduct that the plaintiffs
    previously described as negligence, which was insufficient as a matter
    of law to support a claim of recklessness; moreover, the evidence, when
    viewed in the light most favorable to the plaintiffs, failed to demonstrate
    the existence of a genuine issue of material fact that the individual
    defendants intentionally, wilfully, wantonly and recklessly violated the
    plan, as the defendants submitted evidence demonstrating that they
    responded to and investigated the acts of bullying reported and took
    steps to avoid further instances of bullying, and there was no evidence
    demonstrating that the defendants had notice of any bullying against A
    and B prior to the gym incident; furthermore, the plaintiffs’ claims of
    retaliation with respect to A were unpersuasive, as he was suspended
    on the basis of admitted acts, his gym class was changed due to informa-
    tion S received concerning his interactions with another child in the
    class, and the plaintiffs failed to address how the ordering of a special
    education planning and placement team meeting for A constituted retali-
    ation, and the allegations of retaliation against B did not rise to the level
    of recklessness necessary to defeat the motion for summary judgment;
    accordingly, the conduct of the individual defendants could not be char-
    acterized as an extreme departure from ordinary care in a situation
    where a high degree of danger was apparent.
4. The trial court properly rendered summary judgment in favor of the town
    and the board with respect to the plaintiffs’ claims of respondeat superior
    liability as it related to the alleged negligence of M, L and Q in the first
    case and S, M, L and Q in the second case: because the trial court
    properly granted the motions for summary judgment as to the negligence
    claims against the individual defendants, there was no individual liability
    to which vicarious liability against the town or the board could attach.
5. The trial court properly rendered summary judgment in favor of L and
    the board with respect to the allegations that they retaliated against the
    plaintiffs for advocating for A and B, as L and the board were protected
    against the negligence claims by statutory and governmental immunity
    and there was no genuine issue of material fact that the actions of L
    did not amount to recklessness.
            Argued January 4—officially released June 7, 2022

                             Procedural History

   Action, in each case, to recover damages for, inter
alia, the defendants’ alleged negligence, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield, where the court, Bellis, J., granted the
defendants’ motion to consolidate the cases; thereafter,
the court, Abrams, J., transferred the cases to the judi-
cial district of Waterbury, Complex Litigation Docket;
subsequently, the court, Bellis, J., granted the defen-
dants’ motions for summary judgment with respect to
certain counts of the complaints and rendered judg-
ments thereon, from which the plaintiffs filed separate
appeals to this court. Affirmed.
  Piper A. Paul filed briefs for the appellants (plaintiffs
in each case).
  Jonathan C. Zellner, with whom, on the brief, was
Ryan T. Daly, for the appellees (defendants in each
case).
                         Opinion

   BEAR, J. These appeals involve consolidated actions1
concerning complaints of the bullying of two minor
children by some of their classmates, which occurred
while they attended Coleytown Middle School (middle
school) in the town of Westport, and the alleged failures
of school staff and administration in addressing those
bullying complaints. In Docket No. AC 44153, the plain-
tiffs, John Doe 1, Jane Doe 1, and Jack Doe 1,2 appeal
from the judgment of the trial court granting, in part,
the motion for summary judgment filed by the defen-
dants, the Board of Education of the Town of Westport
(board); Micah Lawrence, the vice principal of the mid-
dle school; Elliott Landon, the superintendent of
schools for the Westport school system; Richard Quiri-
cone, a physical education teacher at the middle school;
and the town of Westport (town).3 On appeal, the Doe
1 plaintiffs claim that the court erred in granting the
Doe 1 defendants’ motion for summary judgment. Spe-
cifically, the Doe 1 plaintiffs claim that the court
improperly (1) failed to view the evidence in the light
most favorable to the Doe 1 plaintiffs, (2) determined
that the Doe 1 defendants are immune from liability
under General Statutes § 10-222l because (a) the allega-
tions of negligence in counts three, four, five, eight,
and nine4 involve issues relating to whether the Doe 1
defendants acted in good faith and adequately reported
and investigated the bullying allegations, which are fac-
tual issues and should not have been decided on a
motion for summary judgment, and (b) the Doe 1 defen-
dants failed to respond to six bullying complaints, (3)
rendered summary judgment in favor of Lawrence, Lan-
don, and Quiricone with respect to the claim of reckless-
ness in count six because the claim requires a determi-
nation of their intent, which is a question of fact, (4)
granted the motion for summary judgment as to count
ten, which alleges a claim of respondeat superior liabil-
ity against the board and the town, and (5) granted the
motion for summary judgment when a genuine issue
of material fact exists as to whether Landon or the
board retaliated against the Doe 1 plaintiffs, as alleged
in counts five, six, and nine. We disagree and affirm
the judgment of the trial court in AC 44153.
   In Docket No. AC 44122, the plaintiffs, John Doe 2,
Jane Doe 2, and Jack Doe 2,5 appeal from the judgment
of the trial court granting the motion for summary judg-
ment filed by the defendants, the board, Kris Szabo,
Lawrence, Landon, Quiricone, and the town.6 On appeal,
the Doe 2 plaintiffs claim that the court improperly
granted the Doe 2 defendants’ motion for summary
judgment. Specifically, the Doe 2 plaintiffs claim that
(1) the court improperly failed to view the evidence in
the light most favorable to the Doe 2 plaintiffs, (2) the
allegations of negligence involve factual issues that are
not susceptible to summary adjudication, (3) the claim
of recklessness against Lawrence, Landon, Szabo, and
Quiricone in count five requires a determination of their
intent, which is a question of fact, (4) the court improp-
erly granted the motion for summary judgment as to
the claim of respondeat superior liability against the
board and the town in count nine, and (5) a genuine
issue of material fact exists as to whether Landon or
the board retaliated against the Doe 2 plaintiffs, as
alleged in counts four, five, and eight. We disagree and
affirm the judgment of the trial court in AC 44122.
   Before we address the substance of the claims in
both appeals, we first set forth our well settled standard
of review of a trial court’s decision granting a motion
for summary judgment. ‘‘The fundamental purpose of
summary judgment is preventing unnecessary trials.
. . . If a plaintiff is unable to present sufficient evi-
dence in support of an essential element of his cause
of action at trial, he cannot prevail as a matter of law.
. . . To avert these types of ill-fated cases from advanc-
ing to trial, following adequate time for discovery, a
plaintiff may properly be called upon at the summary
judgment stage to demonstrate that he possesses suffi-
cient counterevidence to raise a genuine issue of mate-
rial fact as to any, or even all, of the essential elements
of his cause of action. . . .
   ‘‘Practice Book § [17-49] provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
. . . In deciding a motion for summary judgment, the
trial court must view the evidence in the light most
favorable to the nonmoving party. . . . The party seek-
ing summary judgment has the burden of showing the
absence of any genuine issue [of] material facts which,
under applicable principles of substantive law, entitle
him to a judgment as a matter of law . . . and the party
opposing such a motion must provide an evidentiary
foundation to demonstrate the existence of a genuine
issue of material fact. . . .
   ‘‘It is not enough . . . for the opposing party merely
to assert the existence of such a disputed issue. Mere
assertions of fact . . . are insufficient to establish the
existence of a material fact and, therefore, cannot refute
evidence properly presented to the court . . . . [T]ypi-
cally [d]emonstrating a genuine issue requires a show-
ing of evidentiary facts or substantial evidence outside
the pleadings from which material facts alleged in the
pleadings can be warrantably inferred. . . . Only if the
defendant as the moving party has submitted no eviden-
tiary proof to rebut the allegations in the complaint, or
the proof submitted fails to call those allegations into
question, may the plaintiff rest upon factual allegations
alone. . . .
  ‘‘[I]ssue-finding, rather than issue-determination, is
the key to the procedure. . . . [T]he trial court does
not sit as the trier of fact when ruling on a motion for
summary judgment. . . . [Its] function is not to decide
issues of material fact, but rather to determine whether
any such issues exist. . . . Our review of the decision
to grant a motion for summary judgment is plenary.
. . . We therefore must decide whether the court’s con-
clusions were legally and logically correct and find sup-
port in the record.’’ (Internal quotation marks omitted.)
Salamone v. Wesleyan University, 210 Conn. App. 435,
443–44, 270 A.3d 172 (2022).
                            I
                       AC 44153
   We first address the appeal of the Doe 1 plaintiffs in
AC 44153. The record before the court, viewed in the
light most favorable to the Doe 1 plaintiffs as the non-
moving parties, reveals the following relevant facts and
procedural history.
   The Doe 1 plaintiffs filed a revised complaint on April
10, 2019, alleging the following facts. Jack Doe 1 was
the victim of bullying in the town’s school system from
January, 2013, to at least June 22, 2017. During that
time, he was called names by fellow students, ridiculed
about his athletic ability, and subjected to racial epi-
thets, physical assaults, threats, mental abuse, and
repeated and numerous comments about his sexual
orientation. On March 18, 2016, Jack Doe 1 was attacked
and assaulted by four students during gym class at the
middle school. The attack, which occurred in an area
of the gym where the substitute gym teacher7 could not
see the students, was not witnessed by a teacher or an
administrator. Following that incident, on March 19,
2016, Jack Doe 1 filed with the administration of the
middle school a bullying report that detailed the March
18, 2016 assault. Thereafter, on March 22, 2016, John
Doe 1 and Jane Doe 1 filed with the administration
several bullying reports that detailed Jack Doe 1’s exten-
sive history of being bullied. According to the revised
complaint, the Doe 1 defendants never initiated a formal
or complete investigation of the March 19, 2016 bullying
report filed by Jack Doe 1, and they either failed to
investigate or conducted a wholly inadequate investiga-
tion of the claims alleged in the March 22, 2016 bullying
reports.
  Subsequently, John Doe 1 and Jane Doe 1 were
informed by Szabo that two bullying complaints had
been filed against Jack Doe 1. After those allegations
were sustained, Jack Doe 1 received two days of in-
school suspension, which the Doe 1 plaintiffs allege was
done in retaliation for their complaints of the bullying
of Jack Doe 1.
  Thereafter, on April 11, 2016, Jack Doe 1 was bullied
and called a derogatory name by another student. Jack
Doe 1 was very upset by the incident and asked Szabo
if he could speak to his guidance counselor, but Szabo
refused and, instead, insisted that he write down what
happened. Jack Doe 1 then requested to speak with
his father, but Szabo refused and, in a hostile manner,
grabbed Jack Doe 1’s arm and shook it. The April 11,
2016 incident was never investigated, and, on April 12,
2016, Szabo issued a two day out-of-school suspension
to Jack Doe 1,8 which the Doe 1 plaintiffs claim was
retaliatory in nature. In February, 2018, the Doe 1 plain-
tiffs commenced the underlying action in AC 44153
against the Doe 1 defendants.
   In counts three, four, five, and nine9 of the revised
complaint, the Doe 1 plaintiffs allege claims of negli-
gence against the Doe 1 defendants. The claims are
premised on the failure of those defendants to comply
with a bullying prevention and intervention policy that
had been adopted by the board, as well as a safe school
climate plan (plan) that the town’s public schools had
developed and implemented at the direction of the
board and in accordance with General Statutes (Rev.
to 2015) § 10-222d.10 As alleged in the complaint, the
plan, which prohibits bullying within the town’s public
schools, requires the following: ‘‘(a) The principal of
each school [is] to intervene in order to address inci-
dents of bullying against a single individual; (b) the
principal, or their designee, of each school [is] to serve
as the safe school climate specialist; (c) the school [is]
to accept reports of bullying from students and parents;
(d) the safe school climate specialist [is] to investigate
or supervise the investigation of reported acts of bul-
lying; (e) school employees who witness acts of bullying
or receive reports of bullying [are] to notify a school
administrator not later than one (1) day after witnessing
said act and to file a written report within two (2) days
of said act; (f) the school [is] to notify the parents of
all students involved in a report of bullying regarding
the nature of said report; (g) the school [is] to invite
the parents of all students involved in a verified report
of bullying to a meeting to communicate the measures
being taken to ensure the safety of the victim and the
policies and procedures in place to prevent further acts
of bullying; (h) the school [is] to develop a student
safety support plan for the victim of a verified act of
bullying; (i) the school [is] to develop a specific written
intervention plan to address repeated incidents of bul-
lying against a single individual; (j) the school [is] to
counsel students, when discipline is not reasonably
required, regarding bullying; and (k) the school [is] to
only issue an in-school suspension after informing the
perpetrator of a verified act of bullying, and providing
them with the opportunity to respond.’’
  According to the Doe 1 plaintiffs, the Doe 1 defen-
dants negligently violated the terms of the plan by ‘‘issu-
ing suspensions to Jack Doe 1 without providing him
with the details of the complaint against him and an
opportunity to respond,’’ and by failing (1) to intervene
to address the repeated acts of bullying against Jack
Doe 1, (2) to accept reports of bullying from the Doe
1 plaintiffs, (3) to ‘‘investigate reports of bullying against
Jack Doe 1,’’ (4) ‘‘to report acts of bullying witnessed
by staff members,’’ (5) ‘‘to disclose to the [Doe 1] plain-
tiffs the details of reports of bullying made against Jack
Doe 1,’’ (6) ‘‘to invite the [Doe 1] plaintiffs to a meeting
with school officials to communicate the measures
being taken to ensure the safety of the victim and the
policies and procedures in place to prevent further acts
of bullying,’’ (7) ‘‘to develop a student safety support
plan for Jack Doe 1,’’ (8) ‘‘to develop a specific written
intervention plan to address repeated incidents of bul-
lying against Jack Doe 1,’’ and (9) ‘‘to counsel Jack Doe
1 regarding bullying prior to issuing discipline . . . .’’
   With respect to Landon, the town, and the board, the
Doe 1 plaintiffs also allege that they were negligent in
allowing retaliation against Jack Doe 1. They further
allege that Lawrence, Quiricone, and Landon breached
a duty of care owed to Jack Doe 1 by failing to detect,
to investigate, and to remediate bullying against him,
by failing to supervise students in gym class, and by
allowing a hostile environment where bullying thrived,
and that the town and the board breached their duties
under the plan to Jack Doe 1 through the actions and
omissions of their employees, agents, and officers.
Finally, as to the claims of negligence, the Doe 1 plain-
tiffs allege that the duties of the Doe 1 defendants under
the plan are ministerial in nature and that, as a result
of the negligence of the Doe 1 defendants, the Doe 1
plaintiffs have incurred expenses and fees, and suffered
and will continue to suffer mental and emotional dis-
tress, and that Jack Doe 1 suffered physical injuries
and was negatively affected by the suspensions imposed
by the middle school that were entered in his school
transcript.
   Count six of the revised complaint alleges a claim of
recklessness against Landon, Lawrence, and Quiricone.
Specifically, count six alleges that those defendants
‘‘had a duty to detect, prevent, investigate, and remedi-
ate bullying within [the middle school] in accordance
with the . . . [p]lan,’’ ‘‘knew, or should have known,
of the dangerous impact of a failure to follow the . . .
[p]lan would have on students, including Jack Doe 1,’’
and ‘‘acted in a wanton, reckless, wilful, intentional,
and/or malicious manner by failing to detect, prevent,
investigate, and remediate bullying within [the middle
school] in accordance with the . . . [p]lan and . . .
[§] 10-222d.’’ Count six further alleges that those defen-
dants acted with reckless disregard to the safety of Jack
Doe 1, placed him in a situation of imminent harm, and
‘‘acted in a wanton, reckless, wilful, intentional, and/
or malicious manner by retaliating against the [Doe 1
plaintiffs], including, but not limited to, ordering a [spe-
cial education planning and placement team meeting]
for Jack Doe 1 [even though he had exceptional grades],
changing his class schedule, and suspending [him]
twice.’’
    Count eight11 of the revised complaint alleges against
the Doe 1 defendants a claim for negligent infliction
of emotional distress. Specifically, the Doe 1 plaintiffs
allege that the conduct of the Doe 1 defendants
‘‘involved an unreasonable risk of causing emotional
distress to Jack Doe 1, a minor,’’ and ‘‘was done with
a conscious disregard for the rights and safety of Jack
Doe 1,’’ that the emotional distress suffered by Jack Doe
1 was ‘‘reasonable in light of the conduct perpetrated by
the [Doe 1] defendants,’’ and that the Doe 1 defendants
‘‘knew, or should have known, that their conduct
involved an unreasonable risk of causing emotional dis-
tress to Jack Doe 1,’’ who suffered emotional distress
as a result of their conduct. Finally, in count ten, the
Doe 1 plaintiffs allege a claim of respondeat superior
liability against the town and the board, claiming that
they are responsible for the negligent acts or omissions
of their employees.
   In response to the revised complaint, the Doe 1 defen-
dants filed an answer and two special defenses: the
first special defense alleges that they are entitled to
statutory immunity under § 10-222l, and the second spe-
cial defense alleges that, because the acts as alleged in
the revised complaint are discretionary in nature, they
are entitled to governmental immunity under General
Statutes § 52-557n (a) (2) (B). The Doe 1 plaintiffs filed
a general denial of the special defenses. Thereafter, the
Doe 1 defendants filed a motion for summary judgment,
which the court granted as to all counts except for
count two. The appeal in AC 44153 followed. Additional
facts and procedural history will be set forth as neces-
sary.
                            A
   The Doe 1 plaintiffs’ first claim is that the court, in
deciding the motion for summary judgment, improperly
failed to view the evidence in the light most favorable
to the Doe 1 plaintiffs. In support of this claim, the Doe
1 plaintiffs cite general principles governing motions
for summary judgment, including the principle that, in
deciding a motion for summary judgment, the court
must view the evidence in the light most favorable to
the nonmoving party. See Ramirez v. Health Net of the
Northeast, Inc., 285 Conn. 1, 11, 938 A.2d 576 (2008);
see also Lasso v. Valley Tree & Landscaping, LLC, 209
Conn. App. 584, 592, 269 A.3d 202 (2022). After citing
those general principles, however, the Doe 1 plaintiffs
follow with a conclusory statement that ‘‘the trial court
failed to consider the full factual record in the light
most favorable to the [Doe 1] plaintiffs when it granted
[the Doe 1] defendants’ motion for summary judgment.’’
Their appellate brief is devoid of any analysis of this
claim and fails to explain how, or to set forth any spe-
cific instance in which, the court failed to construe
the evidence in the light most favorable to the Doe 1
plaintiffs.
   ‘‘[A] claim must be raised and briefed adequately in
a party’s principal brief, and . . . the failure to do so
constitutes the abandonment of the claim. . . . We
repeatedly have stated that [w]e are not required to
review issues that have been improperly presented to
this court through an inadequate brief. . . . Analysis,
rather than mere abstract assertion, is required in order
to avoid abandoning an issue by failure to brief the
issue properly. . . . [F]or this court judiciously and
efficiently to consider claims of error raised on appeal
. . . the parties must clearly and fully set forth their
arguments in their briefs. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law cited.’’
(Citation omitted; emphasis added; internal quotation
marks omitted.) DeJesus v. R.P.M. Enterprises, Inc.,
204 Conn. App. 665, 707, 255 A.3d 885 (2021); see also
Rousseau v. Weinstein, 204 Conn. App. 833, 855, 254
A.3d 984 (2021) (‘‘[c]laims that are inadequately briefed
generally are considered abandoned’’ (internal quota-
tion marks omitted)). Accordingly, we deem this inade-
quately briefed claim abandoned and decline to
review it.
                            B
   The Doe 1 plaintiffs next challenge the court’s deci-
sion granting the motion for summary judgment as to
the counts of the revised complaint alleging negligence
and negligent infliction of emotional distress against
the Doe 1 defendants, which include counts three, four,
five, eight, and nine.12 With respect to the negligence
allegations in those counts that are premised on the
failure of the Doe 1 defendants to comply with the plan,
the court granted the motion for summary judgment in
favor of Lawrence, Quiricone, Landon, and the board
on the ground that those individual defendants and the
board are entitled to statutory immunity under § 10-
222l. To the extent that the negligence allegations in
those counts concern the discretionary duties to super-
vise the gym class or to manage and supervise school
employees, rather than a violation of the plan, the court
concluded that the Doe 1 defendants are protected by
governmental immunity pursuant to § 52-557n (a) (2)
(B). We address the court’s conclusions regarding statu-
tory and governmental immunity in turn.
                            1
                  Statutory Immunity
   The Doe 1 plaintiffs raise two arguments concerning
the court’s ruling that Lawrence, Quiricone, Landon,
and the board are entitled to statutory immunity for
the claims alleged in counts three, four, five, eight, and
nine. Specifically, they argue that (1) counts three, four,
five, eight, and nine involve factual issues relating to
whether the Doe 1 defendants acted in good faith and
adequately reported and investigated the bullying alle-
gations, as required under § 10-222l for immunity to
apply, and that those factual issues should not have
been decided on a motion for summary judgment, and
(2) the court improperly determined that the Doe 1
defendants are immune from liability under § 10-222l
when those defendants failed to respond to six bullying
complaints. We disagree with both claims.
   Before we address the substance of the court’s deci-
sion granting the motion for summary judgment on
the basis of statutory immunity, we first set forth the
language of the relevant statutes and general principles
that guide us in our analysis of these claims.
   Pursuant to § 10-222d (b), ‘‘[e]ach local and regional
board of education shall develop and implement a safe
school climate plan to address the existence of bullying
. . . in its schools. . . .’’ General Statutes (Rev. to
2015) § 10-222d (b). Under subsection (b) of § 10-222d,
each plan ‘‘shall’’ contain certain requirements, as set
forth in subdivisions (1) through (18). ‘‘These require-
ments, generally, enable the reporting of instances of
bullying, mandate school officials to forward and inves-
tigate these reports to a specialist, who would then
notify the parents of the students, and direct the adop-
tion of a comprehensive prevention and intervention
strategy.’’ Palosz v. Greenwich, 184 Conn. App. 201,
210–11, 194 A.3d 885, cert. denied, 330 Conn. 930, 194
A.3d 778 (2018). Under subsection (c) of § 10-222d,
‘‘each local and regional board of education . . . shall
submit a safe school climate plan to the [D]epartment
[of Education] for review and approval . . . .’’ General
Statutes (Rev. to 2015) § 10-222d (c). ‘‘Section 10-222d
(d) compels each board of education to require each
school in the district to complete and submit an assess-
ment of its policy to the Department of Education pursu-
ant to General Statutes § 10-222h.’’ Palosz v. Greenwich,
supra, 211.
   In the present case, the Doe 1 plaintiffs do not dispute
and, in fact, allege that the Doe 1 defendants complied
with the development and implementation require-
ments of § 10-222d by developing the plan in accordance
with the bullying prevention and intervention policy
that had been adopted by the board. Their main con-
tention is that the Doe 1 defendants did not comply
with the terms of the plan. We, thus, must examine
§ 10-222l, which affords immunity to school employees
and the board when acting in accordance with a safe
school climate plan. Specifically, § 10-222l (a) provides
in relevant part: ‘‘No claim for damages shall be made
against a school employee, as defined in section 10-
222d, who reports, investigates and responds to bullying
. . . in accordance with the provisions of the safe
school climate plan, described in section 10-222d, if
such school employee was acting in good faith in the
discharge of his or her duties or within the scope of
his or her employment. The immunity provided in this
subsection does not apply to acts or omissions consti-
tuting gross, reckless, wilful or wanton misconduct.’’
Likewise, subsection (c) of § 10-222l affords immunity
to a ‘‘board of education that implements the safe school
climate plan, described in section 10-222d, and reports,
investigates and responds to bullying . . . if such local
or regional board of education was acting in good faith
in the discharge of its duties. The immunity provided
in this subsection does not apply to acts or omissions
constituting gross, reckless, wilful or wanton miscon-
duct.’’
   Thus, for statutory immunity under § 10-222l to apply
to the defendant school employees—Lawrence, Quiri-
cone, and Landon—they must have (1) reported, investi-
gated, and responded to bullying, (2) in accordance
with the provisions of the plan, (3) in good faith, and
(4) in the discharge of their duties or within the scope
of their employment. Similarly, for it to apply to the
board, the board must have (1) implemented a safe
school climate plan, (2) reported, investigated, or
responded to bullying, (3) in good faith, and (4) in the
discharge of its duties. Here, the parties do not dispute
that the board implemented the plan and that the
actions taken by the Doe 1 defendants were done in
the discharge of their duties and within the scope of
their employment. The primary issue before the court
in deciding the motion for summary judgment was
whether a factual predicate existed to raise a genuine
issue of material fact regarding whether Lawrence,
Quiricone, Landon, and the board reported, investi-
gated, and responded to bullying in good faith.
                            a
   The Doe 1 plaintiffs first claim that they ‘‘set forth a
significant amount of evidence to show that [the Doe
1] defendants were negligent and did not act in good
faith, easily raising a genuine issue of material fact. For
this reason, the trial court erred when it granted [the
motion for] summary judgment [in favor of the Doe 1]
defendants . . . .’’ They cite the following evidence as
demonstrating that they met their burden of showing
the existence of a disputed issue of material fact as to
the bad faith of the Doe 1 defendants: (1) Szabo, as the
safe school climate specialist, did not refer the com-
plaints of bullying based on sexual orientation to a Title
IX13 coordinator, as required under the plan,14 (2) the
specific written intervention plan developed by the Doe
1 defendants was generic in nature and did not address
the repeated incidents of bullying against Jack Doe 1,
as required under the plan, (3) the board did not conduct
an informal hearing before suspending Jack Doe 1, (4)
Szabo suspended Jack Doe 1 on the basis of anonymous
bullying reports, in violation of the plan, (5) a meeting
with John Doe 1 and Jane Doe 1 to discuss measures
to prevent further incidents of bullying did not take
place as required under the plan, (6) the Doe 1 defen-
dants were aware that a curtain used in the gym created
a blind spot for supervision of students, which created
a hazardous condition, and (7) Landon and the board
have a legal duty to ensure that school employees follow
the plan and, thus, there is a genuine issue of material
fact as to whether Landon and the board are liable. We
are not persuaded.
   We agree with the court’s conclusion that the evi-
dence presented by the Doe 1 plaintiffs failed to raise
a genuine issue of material fact regarding the good faith
efforts of the Doe 1 defendants. We first note that the
negligence counts in the revised complaint do not allege
that the Doe 1 defendants acted in bad faith by deceiving
or misleading the Doe 1 plaintiffs or that they acted
with a dishonest purpose or improper motive. Rather,
they allege that Lawrence, Quiricone, Landon, and the
board breached a duty owed to Jack Doe 1, acted with
disregard for the rights and safety of the Doe 1 plaintiffs,
failed to exercise reasonable care, and failed to comply
with the plan. In their memorandum of law in opposition
to the Doe 1 defendants’ motion for summary judgment,
the Doe 1 plaintiffs argued that the Doe 1 defendants
were not immune from liability under § 10-222l because
they failed to act in good faith, stating: ‘‘[The] defen-
dants acted recklessly and intentionally when they
failed or refused to follow the plan, properly investigate
bullying . . . prevent bullying, failed to investigate
Jack Doe 1 being called a [derogatory name], create[d]
an unsafe space in the gymnasium and when they retali-
ated against Jack Doe 1. Furthermore . . . [the Doe 1]
defendants did not act in good faith when they violated
the plan, conducted or failed to conduct investigations,
enacted preventative measures and retaliated against
Jack Doe 1 . . . .’’ Thus, the Doe 1 plaintiffs, in making
their bad faith argument, simply restated their allega-
tions of recklessness and negligence.
   ‘‘It is the burden of the party asserting the lack of
good faith to establish its existence . . . .’’ Habetz v.
Condon, 224 Conn. 231, 237 n.11, 618 A.2d 501 (1992).
‘‘[B]ad faith is defined as the opposite of good faith,
generally implying a design to mislead or to deceive
another, or a neglect or refusal to fulfill some duty or
some contractual obligation not prompted by an honest
mistake as to one’s rights or duties . . . . [B]ad faith
is not simply bad judgment or negligence, but rather it
implies the conscious doing of a wrong because of
dishonest purpose or moral obliquity . . . it contem-
plates a state of mind affirmatively operating with fur-
tive design or ill will.’’ (Internal quotation marks omit-
ted.) Buckman v. People Express, Inc., 205 Conn. 166,
171, 530 A.2d 596 (1987).
  In Wadia Enterprises, Inc. v. Hirschfeld, 224 Conn.
240, 250, 618 A.2d 506 (1992), our Supreme Court
addressed an argument regarding bad faith claims simi-
lar to the one raised in the present case by the Doe 1
plaintiffs, stating: ‘‘The plaintiff further claims that bad
faith is a factual question and as such is not appropri-
ately determined by a motion for summary judgment.
The plaintiff relies on cases in which we have held that
issues of motive, intent and good faith are not properly
resolved on a motion for summary judgment. . . . We
have also held, however, that even with respect to ques-
tions of motive, intent and good faith, the party oppos-
ing summary judgment must present a factual predicate
for his argument in order to raise a genuine issue of
fact.’’ (Citations omitted.) Similarly, in Dinnis v.
Roberts, 35 Conn. App. 253, 261, 644 A.2d 971, cert.
denied, 231 Conn. 924, 648 A.2d 162 (1994), this court
concluded that the plaintiffs, in opposing a motion for
summary judgment, ‘‘failed to present the necessary
factual predicate to raise a genuine issue as to the
defendants’ bad faith’’ where they simply referred to
the allegations of bad faith in their complaint and failed
to submit supporting documentation showing bad faith
on the part of the defendants. See also Wadia Enter-
prises, Inc. v. Hirschfeld, 27 Conn. App. 162, 170, 604
A.2d 1339 (‘‘[m]ere statements of legal conclusions . . .
and bald assertions, without more, are insufficient to
raise a genuine issue of material fact capable of
defeating summary judgment’’ (citation omitted)), aff’d,
224 Conn. 240, 618 A.2d 506 (1992).
   In the present case, the Doe 1 plaintiffs did not set
forth a factual predicate to raise an issue of material
fact as to whether the Doe 1 defendants acted in bad
faith; instead, they make conclusory assertions that are
not based on any evidence in the record. ‘‘While the
court must view the inferences to be drawn from the
facts in the light most favorable to the party opposing
the motion [for summary judgment] . . . a party may
not rely on mere speculation or conjecture as to the true
nature of the facts to overcome a motion for summary
judgment.’’ (Citation omitted; internal quotation marks
omitted.) Mountaindale Condominium Assn., Inc. v.
Zappone, 59 Conn. App. 311, 315–16, 757 A.2d 608, cert.
denied, 254 Conn. 947, 762 A.2d 903 (2000); see also
Sidorova v. East Lyme Board of Education, 158 Conn.
App. 872, 893 n.20, 122 A.3d 656 (‘‘[s]ummary judgment
is proper . . . where the plaintiff has failed to allege
facts to support its cause of action’’), cert. denied, 319
Conn. 911, 123 A.3d 436 (2015); Rafalko v. University
of New Haven, 129 Conn. App. 44, 52, 19 A.3d 215 (2011)
(trial court properly rendered summary judgment in
favor of defendants where plaintiff failed to demon-
strate evidence of bad faith). As our Supreme Court
previously has stated, bad faith is not simply negligence
and implies something more, such as a conscious
wrongdoing with a dishonest purpose. See Buckman v.
People Express, Inc., supra, 205 Conn. 171. We conclude
that the Doe 1 plaintiffs failed to present a factual predi-
cate in opposition to the motion for summary judgment
to demonstrate the existence of a genuine issue of mate-
rial fact as to whether the Doe 1 defendants acted in
bad faith for purposes of § 10-222l.
                           b
   The Doe 1 plaintiffs also claim that the court improp-
erly determined that the Doe 1 defendants are immune
from liability under § 10-222l when those defendants
failed to respond to six bullying complaints. According
to the Doe 1 plaintiffs, because the Doe 1 defendants did
not respond to or investigate those bullying complaints,
they could not avail themselves of the immunity
afforded by § 10-222l. The following additional facts are
relevant to this claim.
   On April 6, 2016, John Doe 1, on behalf of Jack Doe
1, filed six bullying complaints. Those complaints con-
cerned separate acts of bullying that allegedly took
place in September/October, 2015, on January 29, 2016,
and on February 11, 18, 19 and 25, 2016. The Doe 1
plaintiffs allege that the acts of bullying in those six
complaints took place in the gym class taught by Quiri-
cone, who they allege saw the incidents and told stu-
dents to stop picking on Jack Doe 1. They further allege
that no investigation was conducted with regard to the
bullying complaints filed on April 6, 2016.
   In support of their motion for summary judgment,
the Doe 1 defendants submitted an affidavit from Szabo,
in which she acknowledged receiving additional reports
of bullying on April 6, 2016. Szabo attested that (1)
those reports involved the same students against whom
Jack Doe 1 previously had made bullying complaints
and concerned bullying incidents that happened in gym
class prior to the March 18 incident, (2) ‘‘Jack Doe 1’s
parents failed to complete a consent form to disclose
the facts of Jack Doe 1’s complaints despite being asked
on more than one occasion that they do so,’’ (3) the
‘‘additional written complaints were the same or similar
in substance to what Jack Doe 1 had previously verbally
described in the course of [Szabo’s] discussions with
him,’’ (4) her notes indicated that she asked questions
about the incidents during interviews with children,
and (5) ‘‘[t]he additional written complaints of bullying
matched what Jack Doe 1 had reported to [Szabo] fol-
lowing the March 18 incident and . . . were part of
the subject of [Szabo’s] interviews with students
throughout March of 2016.’’ Szabo’s affidavit indicates
that she accepted receipt of the complaints and gener-
ally investigated their substance, even though John Doe
1 and Jane Doe 1 failed to complete certain consent
forms, which were necessary to protect Jack Doe 1’s
identity and for the Doe 1 defendants to investigate the
complaints.
 We agree with the court that the Doe 1 defendants
met their burden of establishing the absence of a genu-
ine issue of material fact that they properly handled
the April 6, 2016 complaints. The Doe 1 plaintiffs did
not present evidence to raise a genuine issue of material
fact to support their contradictory claim that the com-
plaints were never investigated. See Hassiem v. O &
G Industries, Inc., 197 Conn. App. 631, 650, 232 A.3d
1139 (‘‘[t]o oppose a motion for summary judgment
successfully, the nonmovant must recite specific facts
. . . which contradict those stated in the movant’s affi-
davits and documents’’ (internal quotation marks omit-
ted)), cert. denied, 335 Conn. 928, 235 A.3d 525 (2020).
Moreover, even though the revised complaint alleges
that a bullying incident occurred on April 11, 2016,
during which Jack Doe 1 was called a racially deroga-
tory name, Szabo attested that Jack Doe 1 never told
her about the incident, despite the fact that he had a
meeting with Szabo that same day to discuss statements
he had made about another student. The Doe 1 plaintiffs
did not put forth any evidence demonstrating that a
report of that incident had been made.15
   The court, therefore, properly determined that Law-
rence, Quiricone, Landon, and the board are protected
by statutory immunity for the claims of negligence
alleged against them for violations of the plan and
granted the motion for summary judgment in their favor
as to counts three, four, five, eight, and nine with respect
to those claims relating to the plan.
                              2
                 Governmental Immunity
   The court also rendered summary judgment in favor
of the Doe 1 defendants on the ground of governmental
immunity16 under § 52-557n (a) (2) (B) with respect to
the allegations of negligence in counts three, four, five,
eight, and nine to the extent that the allegations are
not based on the plan but, instead, concern duties to
supervise classrooms and to supervise and manage
school employees, and in favor of the town for negli-
gence regarding the plan in counts eight and nine.17
‘‘Under § 52-557n (a) (2) (B), a municipality and its
agents are not liable for violations of discretionary
duties, but are liable for violations of ministerial duties.’’
(Emphasis omitted.) Williams v. Housing Authority,
159 Conn. App. 679, 697, 124 A.3d 537 (2015), aff’d, 327
Conn. 338, 174 A.3d 137 (2017). In the present case,
the court concluded that, because the alleged acts or
omissions of the Doe 1 defendants regarding the super-
vision of classrooms and the management, supervision,
and retention of the school employees involved duties
that are discretionary18 and not ministerial19 in nature,
and because the Doe 1 plaintiffs failed to identify any
statute or rule that imposed a ministerial duty on the
Doe 1 defendants,20 the Doe 1 plaintiffs did not demon-
strate the existence of a genuine issue of material fact
that the allegations of negligence against the Doe 1
defendants involved ministerial, and not discretion-
ary, acts.
   Accordingly, the court concluded that the Doe 1
defendants are protected by governmental immunity
under § 52-557n (a) (2) (B) for the negligence claims
in these counts involving discretionary acts unless an
exception to that immunity applies.21 The Doe 1 plain-
tiffs, however, did not plead an exception to governmen-
tal immunity in their general denial to the special
defenses filed by the Doe 1 defendants, and the allega-
tions of their revised complaint assert that the duties
of the Doe 1 defendants in relation to the plan are
ministerial in nature, which precludes discretionary act
governmental immunity from applying. Instead, for the
first time in their memorandum in opposition to the
motion for summary judgment, they argued that, even
if the duties of the Doe 1 defendants are discretionary,
the identifiable person-imminent harm exception to
governmental immunity applies. The court declined to
consider whether the identifiable person-imminent
harm exception applies as a result of the failure of the
Doe 1 plaintiffs to raise it in their revised complaint or
in their reply to the special defenses.22
    On appeal, the Doe 1 plaintiffs have not raised any
claims challenging the court’s decision regarding gov-
ernmental immunity or its failure to address whether
the identifiable person-imminent harm exception to that
immunity applies. The Doe 1 plaintiffs’ only reference
to governmental immunity is in their reply brief, in
which they argue that the question of whether govern-
mental immunity under § 52-557n (a) (2) (B) applies is
one for the jury to decide and should not have been
decided by way of summary judgment. We decline to
address that contention. See Anketell v. Kulldorff, 207
Conn. App. 807, 822, 263 A.3d 972 (declining to address
claim raised for first time on appeal in reply brief), cert.
denied, 340 Conn. 905, 263 A.3d 821 (2021); Radcliffe
v. Radcliffe, 109 Conn. App. 21, 27, 951 A.2d 575 (2008)
(‘‘[i]t is a well established principle that arguments can-
not be raised for the first time in a reply brief’’ (internal
quotation marks omitted)). Moreover, we deem aban-
doned any claim relating to the court’s ruling regarding
governmental immunity. See Bayview Loan Servicing,
LLC v. Gallant, 209 Conn. App. 185, 187 n.2, 268 A.3d
119 (2021) (because brief was devoid of argument or
analysis relating to underlying foreclosure judgment,
any claim related thereto was deemed abandoned).
                             C
  The Doe 1 plaintiffs next claim that the court improp-
erly rendered summary judgment in favor of Lawrence,
Landon, and Quiricone with respect to the claim of
recklessness in count six because the claim requires a
determination of their intent, which is a question of
fact. We do not agree.
  We first set forth the following additional facts and
general principles governing claims of recklessness that
guide our resolution of this issue. Count six of the
revised complaint alleges the following against Law-
rence, Landon, and Quiricone: (1) ‘‘Th[ose] defendants
had a duty to detect, prevent, investigate, and remediate
bullying within [the middle school] in accordance with
the . . . [p]lan,’’ (2) they were aware of that duty by
virtue of their having created the bullying prevention
and intervention policy and the plan, (3) they knew or
should have known that their failure to follow the plan
would have a dangerous impact on students, including
Jack Doe 1, (4) they failed to follow the plan when
‘‘they failed to detect, prevent, investigate or properly
investigate, and/or remediate the bullying of Jack Doe
1,’’ (5) they ‘‘acted in a wanton, reckless, wilful, inten-
tional, and/or malicious manner by failing to detect,
prevent, investigate, and remediate bullying within [the
middle school] in accordance with the . . . [p]lan and
. . . [§] 10-222d,’’ (6) they ‘‘acted with a reckless disre-
gard of the rights and/or safety of Jack Doe 1 by refusing
to comply with their obligations under the . . . [p]lan,’’
(7) they ‘‘acted in a wanton, reckless, wilful, intentional,
and/or malicious manner by retaliating against the [Doe
1 plaintiffs],’’ and (8) as a result of their acts or omis-
sions, Jack Doe 1 was placed in imminent harm.
   ‘‘Recklessness requires a conscious choice of a
course of action either with knowledge of the serious
danger to others involved in it or with knowledge of
facts which would disclose this danger to any reason-
able man, and the actor must recognize that his conduct
involves a risk substantially greater . . . than that
which is necessary to make his conduct negligent. . . .
More recently, we have described recklessness as a
state of consciousness with reference to the conse-
quences of one’s acts. . . . It is more than negligence,
more than gross negligence. . . . The state of mind
amounting to recklessness may be inferred from con-
duct. But, in order to infer it, there must be something
more than a failure to exercise a reasonable degree
of watchfulness to avoid danger to others or to take
reasonable precautions to avoid injury to them. . . .
Wanton misconduct is reckless misconduct. . . . It is
such conduct as indicates a reckless disregard of the
just rights or safety of others or of the consequences
of the action. . . . Reckless conduct must be more
than any mere mistake resulting from inexperience,
excitement, or confusion, and more than mere thought-
lessness or inadvertence, or simply inattention . . . or
even an intentional omission to perform a statutory
duty . . . . [In sum, reckless] conduct tends to take
on the aspect of highly unreasonable conduct, involving
an extreme departure from ordinary care, in a situation
where a high degree of danger is apparent.’’ (Citation
omitted; internal quotation marks omitted.) Maselli v.
Regional School District No. 10, 198 Conn. App. 643,
669–70, 235 A.3d 599, cert. denied, 335 Conn. 947, 238
A.3d 19 (2020).
   In the present case, the allegations of recklessness
in count six are based on the same allegations in support
of the negligence counts, namely, that Landon, Law-
rence, and Quiricone did not follow the plan and failed
to detect, prevent, investigate, and/or remediate the
bullying of Jack Doe 1. As this court previously has
stated, ‘‘[m]erely using the term recklessness to
describe conduct previously alleged as negligence is
insufficient as a matter of law.’’ (Internal quotation
marks omitted.) Northrup v. Witkowski, 175 Conn. App.
223, 249, 167 A.3d 443 (2017), aff’d, 332 Conn. 158, 210
A.3d 29 (2019). Even when we view the evidence in the
light most favorable to the Doe 1 plaintiffs, it does not
demonstrate the existence of a genuine issue of material
fact that Landon, Lawrence, and Quiricone intention-
ally, wilfully, wantonly, and recklessly violated the plan.
In support of their motion for summary judgment, those
defendants submitted investigation reports, affidavits,
and deposition transcripts, all of which showed the
many actions taken by them with respect to the reported
bullying incidents, including responding to and veri-
fying the acts of bullying reported, conducting inter-
views of students and teachers, communicating with
parents, holding meetings with students and parents,
taking measures to avoid further instances of bullying,
and imposing punishments to those involved. Moreover,
there was no evidence submitted demonstrating that
the Doe 1 defendants had notice of bullying against
Jack Doe 1 prior to the incident on March 18, 2016, as
Jack Doe 1 testified in his deposition that he could not
recall reporting any bullying to school officials prior to
the March 18, 2016 incident. See footnote 15 of this
opinion.
   The Doe 1 plaintiffs also allege in count six that
Landon, Lawrence, and Quiricone acted recklessly, wil-
fully, intentionally, and maliciously by retaliating
against the Doe 1 plaintiffs. Their claim of retaliation
is premised on the facts that Jack Doe 1 was suspended
twice, his gym class was changed, and a special educa-
tion planning and placement team meeting was ordered
for Jack Doe 1. We are not persuaded by this claim.
First, Jack Doe 1 was suspended on the basis of his
admitted acts of bullying against another student and
his inappropriate behavior and outburst against Szabo
relating to an incident on April 11, 2016.23 Moreover,
Szabo attested in her affidavit that she decided to move
Jack Doe 1 to another gym class because of information
she had learned concerning his interactions with
another child in the class. Finally, the Doe 1 plaintiffs
have failed to address in their appellate brief how the
ordering of a special education planning and placement
team meeting for Jack Doe 1 constituted retaliation, or
reckless or malicious behavior.
  Viewing the evidence in the light most favorable to
the Doe 1 plaintiffs, we conclude that the conduct of
Landon, Lawrence, and Quiricone simply cannot be
characterized as an ‘‘extreme departure from ordinary
care, in a situation where a high degree of danger is
apparent.’’ (Internal quotation marks omitted.) Maselli
v. Regional School District No. 10, supra, 198 Conn.
App. 670. The recklessness claim of the Doe 1 plaintiffs
is premised on the same facts on which they base their
negligence claims. See Di Teresi v. Stamford Health
System, Inc., 142 Conn. App. 72, 91, 63 A.3d 1011 (2013)
(trial court properly rendered summary judgment with
respect to cause of action alleging recklessness when
‘‘recklessness cause of action [was] essentially a reca-
pitulation of . . . allegations of negligence’’). The
court, therefore, properly rendered summary judgment
in favor of those defendants on the recklessness claim
in count six of the revised complaint.
                            D
   The Doe 1 plaintiffs next claim that the court improp-
erly granted the motion for summary judgment as to
count ten, which alleges a claim of respondeat superior
liability against the board and the town. Our resolution
of this claim requires little discussion.
   Count ten of the revised complaint alleges that the
board and the town breached their duty to the Doe 1
plaintiffs through the actions and omissions of their
employees, agents, and officers and that, pursuant to
§ 52-557n, they are responsible for the negligent acts
or omissions of their employees. The allegations of
vicarious liability of the town and the board in count ten
are premised on the doctrine of respondeat superior.
Under that doctrine, liability attaches ‘‘to a principal
merely because the agent committed a tort while acting
within the scope of his employment.’’ Larsen Chelsey
Realty Co. v. Larsen, 232 Conn. 480, 505, 656 A.2d 1009
(1995). Liability under the doctrine of respondeat supe-
rior is derivative in nature, in that any liability of the
principal derives from liability attaching to the agent.
See Daoust v. McWilliams, 49 Conn. App. 715, 730, 716
A.2d 922 (1998). It necessarily follows that, if there is
no liability that attaches to an individual or agent, there
can be no derivative liability that attaches to the princi-
pal. See id.
   In the present case, in their principal appellate brief,
the Doe 1 plaintiffs argue that ‘‘[t]he trial court dis-
missed counts one through eight (except [count] two)
as to the individual defendants, despite there being suf-
ficient facts to present to a jury and without allowing
[the Doe 1] plaintiffs an opportunity to present them.
If this court agrees that those actions were not appro-
priate, then it must permit count [ten], for respondeat
superior, to proceed.’’ We, however, do not agree with
the Doe 1 plaintiffs and have concluded that the court
properly granted the motion for summary judgment as
to the claims of negligence against Landon, Lawrence,
and Quiricone in counts three, four, five, and eight of
the revised complaint. We, therefore, agree with the
court’s conclusion that, ‘‘[b]ecause the[se] individual
defendants have met their burden of establishing the
absence of a genuine issue of material fact that they
are not liable for negligence, there is no individual liabil-
ity to which vicarious liability against the town or the
board can attach.’’ The court properly rendered sum-
mary judgment in favor of the town and the board
with respect to count ten as it pertains to the alleged
negligence of Landon, Lawrence, and Quiricone.
                             E
   The final claim of the Doe 1 plaintiffs is that the court
improperly granted the motion for summary judgment
when a genuine issue of material fact exists as to
whether Landon or the board retaliated against the Doe
1 plaintiffs for advocating for Jack Doe 1, as alleged in
counts five, six, and nine. In light of our determination
that summary judgment was properly rendered in favor
of Landon and the board as to those counts, as Landon
and the board are protected by statutory and govern-
mental immunity for the negligence claims in counts
five and nine and there is no genuine issue of material
fact that the actions of Landon did not amount to reck-
lessness as alleged in count six, this claim of the Doe
1 plaintiffs fails.
  In conclusion, we affirm24 the summary judgment ren-
dered in favor of the Doe 1 defendants with respect to
the appeal in AC 44153.
                             II
                         AC 44122
   We now address the appeal of the Doe 2 plaintiffs in
AC 44122. The record before the court, viewed in the
light most favorable to the Doe 2 plaintiffs as the non-
moving parties, reveals the following relevant facts and
procedural history.
  The Doe 2 plaintiffs filed a revised complaint on April
10, 2019, alleging the following facts. Jack Doe 2 was
the victim of bullying in the town’s school system from
January, 2013, through at least June 22, 2017. During
that time, he was called names by fellow students, ridi-
culed about his athletic ability, and subjected to physi-
cal assaults, threats, mental abuse, and repeated and
numerous comments about his sexual orientation. On
March 18, 2016, Jack Doe 2 was attacked and assaulted
by four students during gym class at the middle school.
The attack, which is the same one that involved Jack
Doe 1, occurred in an area of the gym where the substi-
tute gym teacher could not see the students and was
not witnessed by a teacher or an administrator. Follow-
ing that incident, on March 22, 2016, Jack Doe 2 filed
a bullying report with the administration of the middle
school, which detailed the March 18, 2016 assault.
Thereafter, on March 29 and 31, 2016, bullying reports
were filed against Jack Doe 2. On or about April 5, 2016,
the Doe 2 defendants substantiated that Jack Doe 2
was bullied, although there was no admission that slurs
regarding Jack Doe 2’s sexual orientation were used,
and that same day, Szabo informed John Doe 2 and
Jane Doe 2 that the allegations of bullying by Jack Doe
2 were substantiated, which resulted in Jack Doe 2
receiving a two day in-school suspension. According
to the revised complaint, the Doe 2 defendants never
initiated a formal or complete investigation of the bul-
lying report filed by Jack Doe 2, and they either failed
to investigate or conducted a wholly inadequate investi-
gation of the claims alleged in the March 22, 2016 bul-
lying report.
   On or about April 29, 2016, Jack Doe 2, again, was
bullied and called names, which made him extremely
upset. When he attempted to report the incident to his
guidance counselor, Szabo refused to allow him to do
so and insisted that he speak with Szabo instead.
Because Jack Doe 2 was uncomfortable speaking with
Szabo, he returned to class. That afternoon, when John
Doe 2 and Jane Doe 2 arrived at school to pick up Jack
Doe 2, he ‘‘was visibly distraught and crying.’’ Although
John Doe 2 attempted to speak with faculty or staff at
the middle school, no one was available. In February,
2018, the Doe 2 plaintiffs commenced the action under-
lying the appeal in AC 44122 against the Doe 2 defen-
dants.
   In counts one, two, three, four, and eight of the
revised complaint, the Doe 2 plaintiffs allege claims of
negligence against the Doe 2 defendants. Those claims
are premised on the failure of the Doe 2 defendants
to comply with a bullying prevention and intervention
policy that had been adopted by the board, as well as
the plan that prohibits bullying within the town’s public
schools, which had been developed and implemented
at the direction of the board and in accordance with
§ 10-222d. According to the Doe 2 plaintiffs, the Doe 2
defendants were negligent under the plan by ‘‘issuing
an in-school suspension to Jack Doe 2 without providing
him with the details of the complaint against him and
an opportunity to respond,’’ and by failing (1) to inter-
vene to address the repeated acts of bullying against
Jack Doe 2, (2) to accept reports of bullying from the
Doe 2 plaintiffs, (3) to ‘‘investigate reports of bullying
against Jack Doe 2,’’ (4) ‘‘to report acts of bullying
witnessed by staff members,’’ (5) ‘‘to disclose to the
[Doe 2] plaintiffs the details of reports of bullying made
against Jack Doe 2,’’ (6) ‘‘to invite the [Doe 2] plaintiffs
to a meeting with school officials to communicate the
measures being taken to ensure the safety of the victim
and the policies and procedures in place to prevent
further acts of bullying,’’ (7) ‘‘to develop a student safety
support plan for Jack Doe 2,’’ (8) ‘‘to develop a specific
written intervention plan to address repeated incidents
of bullying against Jack Doe 2,’’ and (9) ‘‘to counsel
Jack Doe 2 regarding bullying prior to issuing disci-
pline . . . .’’
   With respect to Szabo, Landon, the town, and the
board, the Doe 2 plaintiffs also allege that they were
negligent in allowing retaliation against Jack Doe 2.
They further allege that Szabo, Lawrence, Quiricone,
and Landon breached a duty of care owed to Jack Doe
2 by failing to detect, to investigate, and to remediate
bullying against him, by failing to supervise students in
gym class, and by allowing a hostile environment where
bullying thrived, and that the town and the board
breached their duties under the plan to Jack Doe 2
through the actions and omissions of their employees,
agents, and officers. Finally, as to the claims of negli-
gence, the Doe 2 plaintiffs allege that the duties of
the Doe 2 defendants under the plan are ministerial in
nature and that, as a result of the negligence of the Doe
2 defendants, the Doe 2 plaintiffs have suffered and
will continue to suffer mental and emotional distress
and have incurred expenses and fees, and that Jack
Doe 2 suffered physical injuries and was negatively
affected by the suspensions imposed by the middle
school that were entered in his school transcript.
   Count five of the revised complaint alleges a claim
of recklessness against Landon, Szabo, Lawrence, and
Quiricone. Specifically, count five alleges that those
defendants ‘‘had a duty to detect, prevent, investigate,
and remediate bullying within [the middle school] in
accordance with the . . . [p]lan,’’ ‘‘knew, or should
have known, of the dangerous impact [that] a failure
to follow the . . . [p]lan would have on students,
including Jack Doe 2,’’ and ‘‘acted in a wanton, reckless,
wilful, intentional, and/or malicious manner by failing
to detect, prevent, investigate, and remediate bullying
within [the middle school] in accordance with the . . .
[p]lan.’’ Count five further alleges that those defendants
acted with reckless disregard to the safety of Jack Doe
2, placed him in a situation of imminent harm, and
‘‘acted in a wanton, reckless, wilful, intentional, and/
or malicious manner by retaliating against the [Doe 2
plaintiffs], including, but not limited to, suspending Jack
Doe 2.’’
    Count seven25 of the revised complaint alleges a claim
for negligent infliction of emotional distress against the
Doe 2 defendants. Specifically, the Doe 2 plaintiffs
allege that the conduct of the Doe 2 defendants
‘‘involved an unreasonable risk of causing emotional
distress to Jack Doe 2, a minor,’’ and ‘‘was done with
a conscious disregard for the rights and safety of Jack
Doe 2,’’ that the emotional distress suffered by Jack
Doe 2 was reasonable in light of the conduct perpetrated
by the Doe 2 defendants, and that the Doe 2 defendants
‘‘knew, or should have known, that their conduct
involved an unreasonable risk of causing emotional dis-
tress to Jack Doe 2,’’ who suffered emotional distress
as a result of their conduct. Finally, in count nine, the
Doe 2 plaintiffs allege a claim of respondeat superior
liability against the town and the board, claiming that
they are responsible for the negligent acts or omissions
of their employees.
   In response to the revised complaint, the Doe 2 defen-
dants filed an answer and two special defenses: the
first special defense alleges that they are entitled to
statutory immunity under § 10-222l for their good faith
conduct in reporting, investigating, and responding to
the bullying complaints, and the second special defense
alleges that, because the acts alleged in the revised
complaint are discretionary in nature, they are entitled
to governmental immunity under § 52-557n (a) (2) (B).
The Doe 2 plaintiffs filed a general denial of the special
defenses. Thereafter, the Doe 2 defendants filed a
motion for summary judgment, which the court granted
as to all counts. The appeal in AC 44122 followed. Addi-
tional facts and procedural history will be set forth as
necessary.
                            A
   The Doe 2 plaintiffs’ first claim is that the court, in
granting the motion for summary judgment, improperly
failed to view the evidence in the light most favorable
to the Doe 2 plaintiffs as the nonmoving parties. In
support of this claim, the Doe 2 plaintiffs, similarly to
the Doe 1 plaintiffs, cite general principles governing
motions for summary judgment, including the principle
that, in deciding a motion for summary judgment, the
court must view the evidence in the light most favorable
to the nonmoving party. See Ramirez v. Health Net of
the Northeast, Inc., supra, 285 Conn. 11. That citation to
general principles, however, is followed by a conclusory
statement that ‘‘the trial court failed to consider the
full factual record in the light most favorable to the
[Doe 2] plaintiffs when it granted [the Doe 2] defen-
dants’ motion for summary judgment.’’ The appellate
brief of the Doe 2 plaintiffs is devoid of any analysis
of this claim and fails to explain how, or to set forth
any specific instance in which, the court failed to con-
strue the evidence in the light most favorable to the
Doe 2 plaintiffs. Accordingly, we deem this inadequately
briefed claim abandoned and decline to review it. See
DeJesus v. R.P.M. Enterprises, Inc., supra, 204 Conn.
App. 707 (‘‘parties may not merely cite a legal principle
without analyzing the relationship between the facts
of the case and the law cited’’ (emphasis added; internal
quotation marks omitted)); see also Rousseau v.
Weinstein, supra, 204 Conn. App. 855 (‘‘[c]laims that
are inadequately briefed generally are considered aban-
doned’’ (internal quotation marks omitted)).
                            B
  The Doe 2 plaintiffs next challenge the court’s grant-
ing of the Doe 2 defendants’ motion for summary judg-
ment as to the counts alleging negligence. Specifically,
the Doe 2 plaintiffs claim that because the allegations
of negligence involve factual issues, they are not suscep-
tible to summary adjudication. This claim applies to
counts one, two, three, four, seven, and eight of the
revised complaint. With respect to the negligence alle-
gations in those counts that are premised on the failure
of the Doe 2 defendants to comply with the plan, the
court granted the motion for summary judgment in
favor of Szabo, Lawrence, Quiricone, Landon, and the
board on the ground that those individual defendants
and the board are entitled to statutory immunity under
§ 10-222l. To the extent that the negligence allegations
in those counts concern the discretionary duties to
supervise the gym class or to manage and supervise
school employees, rather than a violation of the plan,
the court concluded that the Doe 2 defendants are pro-
tected by governmental immunity pursuant to § 52-557n
(a) (2) (B). We address the court’s conclusions regard-
ing statutory and governmental immunity in turn.
                             1
                   Statutory Immunity
   In challenging the court’s ruling that Szabo, Law-
rence, Quiricone, Landon, and the board are entitled to
statutory immunity under § 10-222l, the Doe 2 plaintiffs
argue that their negligence claims involve factual issues
relating to whether the Doe 2 defendants acted in good
faith and adequately reported and investigated the bul-
lying allegations, as required under § 10-222l for immu-
nity to apply, and that those factual issues should not
have been decided on a motion for summary judgment.
We do not agree.
   As we stated previously in this opinion, § 10-222l
affords immunity to school employees and the board
when acting in accordance with a safe school climate
plan. Specifically, § 10-222l (a) provides in relevant part:
‘‘No claim for damages shall be made against a school
employee, as defined in section 10-222d, who reports,
investigates and responds to bullying . . . in accor-
dance with the provisions of the safe school climate
plan, described in section 10-222d, if such school
employee was acting in good faith in the discharge of
his or her duties or within the scope of his or her
employment. The immunity provided in this subsection
does not apply to acts or omissions constituting gross,
reckless, wilful or wanton misconduct.’’ Similarly, sub-
section (c) of § 10-222l affords immunity to a ‘‘board
of education that implements the safe school climate
plan, described in section 10-222d, and reports, investi-
gates and responds to bullying . . . if such local or
regional board of education was acting in good faith in
the discharge of its duties. The immunity provided in
this subsection does not apply to acts or omissions
constituting gross, reckless, wilful or wanton miscon-
duct.’’
   Thus, for statutory immunity under § 10-222l to apply
to the defendant school employees—Szabo, Lawrence,
Quiricone, and Landon—they must have (1) reported,
investigated and responded to bullying, (2) in accor-
dance with the provisions of the plan, (3) in good faith,
and (4) in the discharge of their duties or within the
scope of their employment. Similarly, for it to apply to
the board, the board must have (1) implemented a safe
school climate plan, (2) reported, investigated, or
responded to bullying, (3) in good faith, and (4) in the
discharge of its duties. Here, the parties do not dispute
that the board implemented the plan and that the
actions taken by the Doe 2 defendants were done in
the discharge of their duties and within the scope of
their employment. The primary issue before the court
in deciding the motion for summary judgment was
whether a factual predicate existed to raise a genuine
issue of material fact regarding whether Szabo, Law-
rence, Quiricone, Landon, and the board reported,
investigated, and responded to bullying in good faith.
   In granting the motion for summary judgment as to
the negligence counts on the ground of statutory immu-
nity, the court concluded that the Doe 2 defendants
demonstrated the absence of a genuine issue of material
fact that their alleged actions constituted, at a minimum,
some form of reporting, investigation, and response,
consistent with the plan. The court concluded that,
‘‘[a]lthough the reporting, investigation, and response
to the bullying complaints here might not have been
perfect, the [Doe 2] defendants . . . demonstrated the
absence of a genuine issue of material fact that an
investigation was, in fact, conducted on the actual bul-
lying reports filed by the [Doe 2] plaintiffs and those
against Jack Doe 2 . . . .’’ Because the allegations of
the Doe 2 plaintiffs essentially concerned the adequacy
of the actions of the Doe 2 defendants, rather than a
complete failure of the Doe 2 defendants to respond at
all, the court concluded that they exemplified the type
of negligence for which the statutory immunity in § 10-
222l was created.
   On appeal, the Doe 2 plaintiffs argue that the liability
of the Doe 2 defendants for the negligence claims hinges
‘‘on whether they were acting in good faith and
[whether they] adequately reported, executed, and
investigated the bullying allegations,’’ both of which
must be demonstrated for immunity under § 10-222l to
apply. (Emphasis added.) The Doe 2 plaintiffs, however,
have not set forth any argument in their appellate brief
challenging the court’s determination that the Doe 2
defendants demonstrated the absence of a genuine
issue of material fact that they reported, investigated,
and responded to the bullying complaints concerning
Jack Doe 2 consistent with the plan. We, thus, focus
our analysis on their claim that a factual issue exists
as to whether the Doe 2 defendants acted in good faith.26
   Specifically, the Doe 2 plaintiffs argue that they ‘‘set
forth a significant amount of evidence to show that [the
Doe 2] defendants were negligent and did not act in
good faith, easily raising a genuine issue of material fact.
For this reason, the trial court erred when it granted
[the motion for] summary judgment [in favor of the Doe
2] defendants . . . .’’ In support of their claim that they
met their burden of showing the existence of a disputed
issue of material fact as to the bad faith of the Doe 2
defendants, the Doe 2 plaintiffs cite the same evidence
as that cited by the Doe 1 plaintiffs, namely, (1) Szabo,
as the safe school climate specialist, did not refer the
complaints of bullying based on sexual orientation to
a Title IX coordinator, as required under the plan,27 (2)
the specific written intervention plan developed by the
Doe 2 defendants was generic in nature and did not
address the repeated incidents of bullying against Jack
Doe 2, as required under the plan, (3) the board did
not conduct an informal hearing before suspending Jack
Doe 2, (4) Szabo suspended Jack Doe 2 on the basis
of anonymous bullying reports, in violation of the plan,
(5) a meeting with John Doe 2 and Jane Doe 2 to discuss
measures to prevent further incidents of bullying did
not take place as required under the plan, (6) the Doe
2 defendants were aware that a curtain used in the gym
created a blind spot for supervision of students, which
created a hazardous condition, and (7) Landon and the
board have a legal duty to ensure that school employees
follow the plan and, thus, there is a genuine issue of
material fact as to whether Landon and the board are
liable. We are not persuaded.
   We conclude that the Doe 2 plaintiffs have not set
forth a factual predicate to raise a genuine issue of
material fact as to whether the Doe 2 defendants acted
in bad faith. As we stated in part I B 1 a of this opinion,
‘‘[b]ad faith is not simply bad judgment or negligence,
but rather it implies the conscious doing of a wrong
because of dishonest purpose or moral obliquity . . .
it contemplates a state of mind affirmatively operating
with furtive design or ill will.’’ (Internal quotation marks
omitted.) Buckman v. People Express, Inc., supra, 205
Conn. 171. As the parties asserting bad faith by the Doe
2 defendants, the Doe 2 plaintiffs had the burden of
establishing its existence. See Habetz v. Condon, supra,
224 Conn. 237 n.11. The evidence on which the Doe 2
plaintiffs rely to show bad faith does not meet that
burden. Counts one, two, three, and four of the revised
complaint do not contain allegations that the Doe 2
defendants acted in bad faith by deceiving or misleading
the Doe 2 plaintiffs, or that they acted with a dishonest
purpose or improper motive. Rather, they allege that
Szabo, Lawrence, Quiricone, and Landon breached a
duty owed to Jack Doe 2, acted with disregard for the
rights and safety of the plaintiffs, failed to exercise
reasonable care, and failed to comply with the plan.
Count eight makes similar allegations of negligence
against the board. Their conclusory assertion that the
same conduct underlying their negligence allegations
demonstrates bad faith by the Doe 2 defendants is not
sufficient to establish the existence of a genuine issue
of material fact. See Dinnis v. Roberts, supra, 35 Conn.
App. 261 (in opposing motion for summary judgment,
plaintiffs ‘‘failed to present the necessary factual predi-
cate to raise a genuine issue as to the defendants’ bad
faith’’ where they simply referred to allegations of bad
faith in their complaint and failed to submit supporting
documentation showing bad faith by defendants).
   Moreover, their claim that the issue of bad faith
involves a factual question that is not properly resolved
on a motion for summary judgment is unavailing when,
as here, the Doe 2 plaintiffs failed to present the neces-
sary factual predicate to raise a genuine issue as to the
bad faith of the Doe 2 defendants. See Wadia Enter-
prises, Inc. v. Hirschfeld, supra, 224 Conn. 250 (‘‘even
with respect to questions of motive, intent and good
faith, the party opposing summary judgment must pres-
ent a factual predicate for his argument in order to raise
a genuine issue of fact’’); Rafalko v. University of New
Haven, supra, 129 Conn. App. 52 (trial court properly
rendered summary judgment in favor of defendants
where plaintiff failed to demonstrate evidence of bad
faith). As our Supreme Court previously has stated, bad
faith is not simply negligence and implies something
more, such as a conscious wrongdoing with a dishonest
purpose. See Buckman v. People Express, Inc., supra,
205 Conn. 171. Therefore, with respect to the negligence
counts, insofar as the negligence allegations are based
on violations of the plan, the court properly rendered
summary judgment in favor of Szabo, Lawrence, Quiri-
cone, Landon, and the board on the ground that those
defendants are protected by statutory immunity under
§ 10-222l for the allegations contained in those counts.
                            2
                Governmental Immunity
   The court also granted the motion for summary judg-
ment in favor of the Doe 2 defendants on the ground
of governmental immunity under § 52-557n (a) (2) (B)
with respect to the allegations of negligence in counts
one, two, three, four, seven, and eight to the extent that
the allegations are not based on the plan and concern
duties to supervise classrooms and to supervise and
manage school employees, and in favor of the town for
negligence regarding the plan in counts seven and eight.
Specifically, the court concluded that, because the
alleged acts or omissions of the Doe 2 defendants
regarding the supervision of classrooms and the man-
agement, supervision, and retention of the school
employees are discretionary and not ministerial in
nature, and because the Doe 2 plaintiffs failed to identify
any statute or rule that imposed a ministerial duty on
the Doe 2 defendants, there is no genuine issue of mate-
rial fact that the allegations of negligence against the
Doe 2 defendants involved ministerial, and not discre-
tionary, acts.
   The court, therefore, concluded that the Doe 2 defen-
dants are protected by governmental immunity under
§ 52-557n (a) (2) (B) for the negligence claims in these
counts, which involved discretionary acts, unless an
exception to that immunity applies. See footnote 21 of
this opinion. The Doe 2 plaintiffs, however, did not
plead an exception to governmental immunity in their
general denial to the special defenses filed by the Doe
2 defendants, and the allegations of their revised com-
plaint assert that the duties of the Doe 2 defendants in
relation to the plan are ministerial in nature, which
precludes governmental immunity from applying. They
argued for the first time in their memorandum in opposi-
tion to the motion for summary judgment that, even if
the actions of the Doe 2 defendants are discretionary,
the identifiable person-imminent harm exception to
governmental immunity applies. The court declined to
consider whether that exception applies as a result of
the failure of the Doe 2 plaintiffs to raise it in their
revised complaint or in their reply to the special
defenses.28 See Lewis v. Newtown, 191 Conn. App. 213,
237, 214 A.3d 405, cert. denied, 333 Conn. 919, 216 A.3d
650 (2019).
  On appeal, the Doe 2 plaintiffs have not raised any
claims challenging the court’s decision regarding gov-
ernmental immunity or its failure to address whether
the identifiable person-imminent harm exception to that
immunity applies. The Doe 2 plaintiffs’ only reference
to governmental immunity is in their reply brief, in
which they argue that the question of whether govern-
mental immunity under § 52-557n (a) (2) (B) applies is
one for the jury to decide and should not have been
decided by way of summary judgment. For the same
reasons we declined to address an identical claim raised
by the Doe 1 plaintiffs in the appeal in AC 44153, as
stated in part I B 2 of this opinion, we decline to address
that contention; see Anketell v. Kulldorff, supra, 207
Conn. App. 822; Radcliffe v. Radcliffe, supra, 109 Conn.
App. 27; and we deem abandoned any claim relating to
the court’s ruling regarding governmental immunity.
See Bayview Loan Servicing, LLC v. Gallant, supra,
209 Conn. App. 187 n.2.
                            C
   The Doe 2 plaintiffs next claim that the court improp-
erly rendered summary judgment in favor of Szabo,
Lawrence, Landon, and Quiricone with respect to the
claim of recklessness in count five because the claim
requires a determination of their intent, which is a ques-
tion of fact. We do not agree.
  We first set forth the following additional facts and
general principles governing claims of recklessness that
guide our resolution of this issue. Count five of the
revised complaint alleges the following against Szabo,
Lawrence, Landon, and Quiricone: (1) ‘‘Th[ose] defen-
dants had a duty to detect, prevent, investigate, and
remediate bullying within [the middle school] in accor-
dance with the . . . [p]lan,’’ (2) they were aware of
that duty by virtue of their having created the bullying
prevention and intervention policy and the plan, (3)
they knew or should have known that their failure to
follow the plan would have a dangerous impact on
students, including Jack Doe 2, (4) they failed to follow
the plan when ‘‘they failed to detect, prevent, investigate
or properly investigate, and/or remediate the bullying
of Jack Doe 2,’’ (5) they ‘‘acted in a wanton, reckless,
wilful, intentional, and/or malicious manner by failing
to detect, prevent, investigate, and remediate bullying
within [the middle school] in accordance with the . . .
[p]lan,’’ (6) they ‘‘acted with a reckless disregard of the
rights and/or safety of Jack Doe 2 by refusing to comply
with their obligations under the . . . [p]lan,’’ (7) they
‘‘acted in a wanton, reckless, wilful, intentional, and/
or malicious manner by retaliating against the [Doe 2
plaintiffs],’’ and (8) as a result of their acts or omissions,
Jack Doe 2 was placed in imminent harm.
   As we stated previously in this opinion, ‘‘[r]eckless-
ness requires a conscious choice of a course of action
either with knowledge of the serious danger to others
involved in it or with knowledge of facts which would
disclose this danger to any reasonable man, and the
actor must recognize that his conduct involves a risk
substantially greater . . . than that which is necessary
to make his conduct negligent. . . . It is more than
negligence, more than gross negligence. . . . Reckless
conduct must be more than any mere mistake resulting
from inexperience, excitement, or confusion, and more
than mere thoughtlessness or inadvertence, or simply
inattention . . . or even an intentional omission to per-
form a statutory duty . . . . [In sum, reckless] conduct
tends to take on the aspect of highly unreasonable con-
duct, involving an extreme departure from ordinary
care, in a situation where a high degree of danger is
apparent.’’ (Citation omitted; internal quotation marks
omitted.) Maselli v. Regional School District No. 10,
supra, 198 Conn. App. 669–70.
   In the present case, the allegations of recklessness
in count six are based on the same allegations in support
of the negligence counts, namely, that Szabo, Landon,
Lawrence, and Quiricone did not follow the plan and
failed to detect, prevent, investigate, and/or remediate
the bullying of Jack Doe 2. The Doe 2 plaintiffs merely
use the term recklessness to describe the same conduct
that they previously described as negligent, which is
not sufficient as a matter of law to support a claim of
recklessness. See Northrup v. Witkowski, supra, 175
Conn. App. 249. The evidence, when viewed in the light
most favorable to the Doe 2 plaintiffs, fails to demon-
strate the existence of a genuine issue of material fact
that Szabo, Landon, Lawrence, and Quiricone intention-
ally, wilfully, wantonly, and recklessly violated the plan.
In support of their motion for summary judgment, those
defendants submitted investigation reports, affidavits,
and deposition transcripts, all of which showed the
many actions taken by them with respect to the reported
bullying incidents, including responding to and veri-
fying the acts of bullying reported, conducting inter-
views of students and teachers, communicating with
parents, holding meetings with students and parents,
taking measures to avoid further instances of bullying,
and imposing punishments to those involved. Moreover,
there was no evidence submitted demonstrating that
the Doe 2 defendants had notice of bullying against
Jack Doe 2 prior to the incident on March 18, 2016, as
Jack Doe 2 testified in his deposition that he did not
report any bullying to school officials prior to the March
18, 2016 incident. Furthermore, the allegations of retali-
ation by the Doe 2 plaintiffs do not rise to the level of
recklessness necessary to defeat the motion for sum-
mary judgment. See footnote 26 of this opinion.
   Because, when viewing the evidence in the light most
favorable to the Doe 2 plaintiffs, the conduct of Szabo,
Landon, Lawrence, and Quiricone cannot be character-
ized as an ‘‘extreme departure from ordinary care, in a
situation where a high degree of danger is apparent’’;
(internal quotation marks omitted) Maselli v. Regional
School District No. 10, supra, 198 Conn. App. 670; the
court properly rendered summary judgment in favor of
those defendants on the recklessness claim in count five
of the revised complaint. Additionally, the recklessness
claim of the Doe 2 plaintiffs is premised on the same
facts on which they base their negligence claims. See
Di Teresi v. Stamford Health System, Inc., supra, 142
Conn. App. 91 (trial court properly rendered summary
judgment with respect to cause of action alleging reck-
lessness when ‘‘recklessness cause of action [was]
essentially a recapitulation of . . . allegations of negli-
gence’’).
                            D
   The Doe 2 plaintiffs next claim that the court improp-
erly granted the motion for summary judgment as to
count nine, which alleges a claim of respondeat superior
liability against the board and the town. Specifically,
count nine alleges that the board and the town breached
their duty to the Doe 2 plaintiffs through the actions
and omissions of their employees, agents, and officers
and that, pursuant to § 52-557n, they are responsible
for the negligent acts or omissions of their employees.
The allegations of vicarious liability of the town and
the board in count nine are premised on the doctrine
of respondeat superior, pursuant to which liability is
derivative in nature and attaches ‘‘to a principal merely
because the agent committed a tort while acting within
the scope of his employment.’’ Larsen Chelsey Realty Co.
v. Larsen, supra, 232 Conn. 505; see also Daoust v.
McWilliams, supra, 49 Conn. App. 730. It necessarily fol-
lows that, if there is no liability that attaches to an
individual or agent, there can be no derivative liability
that attaches to the principal. See Daoust v. McWilliams,
supra, 730.
   In the present case, in their appellate brief, the Doe
2 plaintiffs argue that ‘‘[t]he trial court dismissed all
counts as to the individual defendants, despite there
being sufficient facts to present to a jury and without
allowing [the Doe 2] plaintiffs an opportunity to present
them. If this court agrees that those actions were not
appropriate, then it must permit count [nine], for
respondeat superior, to proceed.’’ We rejected an identi-
cal claim of the Doe 1 plaintiffs in AC 44153. In light
of our conclusion in AC 44122 that the court properly
granted the motion for summary judgment as to the
negligence claims against the individual defendants—
Szabo, Landon, Lawrence, and Quiricone—in counts
one, two, three, four, and seven of the revised com-
plaint, there is no individual liability to which vicarious
liability against the town or the board can attach. The
court properly rendered summary judgment in favor of
the town and the board with respect to count nine.
                                      E
   The final claim of the Doe 2 plaintiffs is that the court
improperly granted the motion for summary judgment
when a genuine issue of material fact exists as to
whether Landon or the board retaliated against the Doe
2 plaintiffs for advocating for Jack Doe 2,29 as alleged in
counts four, five, and eight. In light of our determination
that summary judgment was properly rendered in favor
of Landon and the board as to those counts, as Landon
and the board are protected by statutory and govern-
mental immunity for the negligence claims in counts
four and eight and there is no genuine issue of material
fact that the actions of Landon did not amount to reck-
lessness as alleged in count five, the claim of the Doe
2 plaintiffs fails.
  In conclusion, we affirm30 the summary judgment ren-
dered in favor of the Doe 2 defendants with respect to
the appeal in AC 44122.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
    Although the two actions underlying these appeals were consolidated
at trial, the plaintiffs in both actions, who are represented by Attorney Piper
A. Paul, filed separate appeals with this court. The appeals in both cases,
although not consolidated, were scheduled to be heard together on January
4, 2022. Paul, without giving this court prior written notice, did not appear
for oral argument. Pursuant to Practice Book § 70-3 (b), this court issued
an order on January 4, 2022, stating that the appeals would be decided on
the basis of the briefs, the record, and the January 4, 2022 oral argument
of counsel for the appellees in both appeals. Moreover, although the appeals
have not been consolidated, for purposes of judicial economy we write one
opinion in which we address the claims raised in both appeals.
    2
      John Doe 1 and Jane Doe 1 commenced the underlying action in AC
44153 alleging claims individually and on behalf of their son, Jack Doe 1,
who, at all times relevant to this action, was a minor and allegedly was
subjected to bullying while attending the middle school. In AC 44153, we
refer to the plaintiffs collectively as the Doe 1 plaintiffs and, where necessary,
individually by the pseudonyms designated in the revised complaint and as
ordered by the court. See Practice Book § 11-20A (h).
    3
      The revised complaint in the underlying action in AC 44153 also named
as a defendant the principal of the middle school, Kris Szabo. In counts one
and two of their revised complaint, the Doe 1 plaintiffs allege claims solely
against Szabo for negligence and for assault and battery on Jack Doe 1,
respectively. Counts six, seven, and eight also allege claims, in part, against
Szabo. Because the court denied the motion for summary judgment as to
count two, as it found that there was a genuine issue of material fact
concerning the alleged assault and battery, and because there is not yet a
final judgment as to Szabo in AC 44153, our decision as to that appeal does
not concern counts one or two, or the portions of counts six, seven, and
eight of the revised complaint alleging claims against Szabo, who is not
involved in that appeal. Therefore, in AC 44153, we refer to the board, the
town, Lawrence, Landon, and Quiricone collectively as the Doe 1 defendants
and individually by name where necessary.
    4
      In their appellate brief, the Doe 1 plaintiffs also claim that the court
erred in granting the motion for summary judgment as to count one, which
alleges a claim of negligence against Kris Szabo. As we stated previously
in this opinion, the claims against Szabo are not involved in the appeal in
AC 44153 because there is no final judgment with respect to the claims
against Szabo. See footnote 3 of this opinion.
    5
      John Doe 2 and Jane Doe 2 commenced the underlying action in AC
44122 alleging claims individually and on behalf of their son, Jack Doe 2,
who, at all times relevant to this action, was a minor and allegedly was
subjected to bullying while attending the middle school. In AC 44122, we
refer to the plaintiffs collectively as the Doe 2 plaintiffs and, where necessary,
individually by the pseudonyms designated in the revised complaint and as
ordered by the court. See Practice Book § 11-20A (h).
    6
      In AC 44122, we refer to the board, the town, Szabo, Lawrence, Landon,
and Quiricone collectively as the Doe 2 defendants and individually by name
where necessary. A primary difference between the complaints in each case
is that the Doe 1 complaint contains, in count two, a claim against Szabo
for the assault and battery of Jack Doe 1. No similar claim is alleged by
Jack Doe 2. There is a final judgment in favor of Szabo in AC 44122.
    7
      It is not disputed that Quiricone was not at the middle school on the
day of the March 18, 2016 incident.
    8
      The suspension stemmed from the conduct of Jack Doe 1 during the
April 11, 2016 incident with Szabo. In her affidavit, Szabo attested that, on
April 11, 2016, ‘‘another child reported that Jack Doe 1 had said to him that
[Jack] Doe 1 and his father had initiated a criminal investigation against
[the other child] and [Szabo].’’ Szabo investigated that incident by inter-
viewing Jack Doe 1 in the presence of the school counselor, Ellen Redgate.
Szabo further attested that, after Jack Doe 1 admitted to making that state-
ment and others to the other child, he was asked ‘‘to write down what he
said. He began to do so, but then stopped and asked to speak with his
father. . . . Redgate and [Szabo] told him he could call his father, but [that
they] needed for him to write down what had happened.’’ In response,
‘‘[Jack] Doe 1 became angry, scratched out something he had begun to
write, and then said that he had lied. He screamed, ‘You didn’t do your
fucking job. You’re going to lose your job.’ ’’
    9
      Because counts one and two are alleged against Szabo only and the
court denied the motion for summary judgment as to count two, those counts
are not at issue in the appeal in AC 44153. See footnote 3 of this opinion.
    10
       All references in this opinion to § 10-222d are to the 2015 revision of
the statute.
    11
       Count seven of the revised complaint alleges a claim for intentional
infliction of emotional distress against Landon, Lawrence, and Quiricone.
The court granted the motion for summary judgment as to count seven, and
the Doe 1 plaintiffs have not challenged that decision on appeal. Accordingly,
we do not address the court’s decision rendering summary judgment as to
the claim of intentional infliction of emotional distress in count seven.
    12
       See footnote 4 of this opinion.
    13
       See Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681
et seq.
   14
      The court addressed the Doe 1 plaintiffs’ claim regarding a Title IX
coordinator in its memorandum of decision, stating: ‘‘In the [Doe 1] plaintiffs’
memorandum of law in opposition [to the motion for summary judgment],
the plaintiffs, for the first time, mention Title IX [with regard] to their
claims for negligence and recklessness. Any allegations concerning Title IX
deficiencies have not been alleged in the revised complaint, all discrimination
counts based on Title IX have been removed [to federal court] and, therefore,
are not properly before the court. The [Doe 1] defendants’ evidence supports
that prior claims of Title IX discrimination were withdrawn and the [Doe
1] plaintiffs conceded during oral argument that Title IX and discrimination
were only being mentioned as another example of how the [Doe 1] defen-
dants did not follow the plan. Nevertheless, the [Doe 1] defendants’ evidence
supports that reports of bullying that included discriminatory statements
were investigated and not substantiated and/or not reported at all, and the
[Doe 1] plaintiffs [did] not put forth any evidence to create a genuine issue
of material fact that the [Doe 1] defendants’ failure to contact the Title IX
coordinator was unreasonable or an extreme departure from ordinary care.
The court agrees that the [Doe 1] defendants have met their burden and
that no genuine issue of material fact exists as to this issue.’’ On appeal,
the Doe 1 defendants argue that the claim of the Doe 1 plaintiffs regarding
a failure to refer the bullying allegations based on sexual orientation to a
Title IX coordinator is not properly before this court because it was aban-
doned and is an unpleaded theory of liability. They further argue that, even
if this court considers the issue, the record does not support the claim that
Jack Doe 1 was bullied on the basis of his sexual orientation. In their reply
brief, the Doe 1 plaintiffs have not addressed the abandonment issue and
argue, instead, that the failure of the Doe 1 defendants to refer the bullying
complaints based on sexual orientation demonstrates bad faith on their part
and that one of the ministerial duties that the Doe 1 defendants did not
follow was the mandate of the plan that a Title IX coordinator participate
in bullying investigations that involve a legally protected classification. We
agree with the court and the Doe 1 defendants that any claim regarding the
failure to involve a Title IX coordinator in the bullying investigation was
not properly before the court, as the revised complaint was devoid of any
allegations concerning Title IX. Moreover, on appeal, the Doe 1 plaintiffs
have not addressed the court’s determination to that effect. Accordingly,
we deem any claim relating to Title IX abandoned and decline to consider
it as a basis for showing bad faith by the Doe 1 defendants or the existence
of a ministerial duty that was violated.
   15
      On appeal, the Doe 1 plaintiffs have not challenged the court’s conclusion
that the Doe 1 defendants demonstrated the absence of a genuine issue of
material fact that their alleged actions constituted, at a minimum, some
form of reporting, investigation, and response with respect to the bullying
complaints filed on March 19 and 22, 2016. We, nevertheless, note our
agreement with the court’s conclusion. The evidence in the record includes
multiple investigation reports regarding various bullying complaints; notes
that had been compiled from interviews with students and faculty; deposition
transcripts and affidavits; evidence showing that the Doe 1 plaintiffs had
been notified of the incidents and the findings of the investigations and
were invited to a meeting to discuss the incidents and punishments imposed,
although no such meeting ever occurred; deposition testimony from Jack
Doe 1 in which he stated that he could not remember reporting any incidents
of bullying prior to March 18, 2016, and that he met with Szabo multiple
times to discuss what happened and potential consequences for his actions;
evidence showing that Szabo contacted faculty from Jack Doe 1’s elementary
school to see if there were any incidents between Jack Doe 1 and other
students prior to the March 18, 2016 incident, and they could not remember
any incidents concerning Jack Doe 1; deposition testimony from John Doe
1 acknowledging that he had cancelled some meetings scheduled with school
officials; deposition testimony from Jane Doe 1 that Jack Doe 1 was offered
counseling services by Szabo; deposition testimony from Quiricone that he
was unaware of any conflict involving Jack Doe 1 and the other students
involved prior to the March 18, 2016 incident and that he met with Szabo
to discuss the class dynamics after that incident; and Szabo’s deposition
testimony that she had not received any bullying complaints prior to the
March 18, 2016 incident, that after her investigation she issued disciplinary
consequences to six students, including Jack Doe 1, that she notified the
parents about her findings after she completed her investigation and offered
to meet with John Doe 1 and Jane Doe 1, that she changed the schedule of
one student involved by changing seven of his classes to prevent him from
interacting with Jack Doe 1, that she moved Jack Doe 1 to a different gym
class due to his interactions with another child after the March 18, 2016
incident, and that she developed a safe plan for Jack Doe 1 and suggested
remediation measures.
   The evidence presented by the Doe 1 defendants in support of their motion
for summary judgment shows the actions taken by Szabo, as the safe school
climate specialist under the plan, following her receipt of the bullying com-
plaints filed by the Doe 1 plaintiffs after the March 18, 2016 incident in the
middle school gym, as well as the bullying complaints filed against Jack
Doe 1 after that incident. It is apparent from the allegations of the revised
complaint that the Doe 1 plaintiffs do not believe that the response of the
Doe 1 defendants was adequate, and the court even acknowledged that it
may ‘‘not have been perfect’’; the record, nevertheless, shows that the Doe 1
defendants reported, investigated, and responded to the bullying complaints
made known to them, as required under § 10-222l for immunity to apply.
As the court explained, the allegations of the Doe 1 plaintiffs essentially
concerned the adequacy of the actions taken by the Doe 1 defendants, rather
than a complete failure of the Doe 1 defendants to respond at all, and, thus,
they exemplified the type of negligence for which the statutory immunity
under § 10-222l was created.
   Although the revised complaint alleged that Jack Doe 1 had been the
victim of bullying in the town’s school system since January, 2013, when
Jack Doe 1 was in fourth or fifth grade in elementary school, there was no
evidence submitted in support of or in opposition to the motion for summary
judgment demonstrating the existence of any bullying complaints prior to
the March 18, 2016 incident or that the Doe 1 defendants knew that Jack
Doe 1 had been bullied prior to that incident. Furthermore, Jack Doe 1
testified in his deposition that the bullying started when he was in fourth
or fifth grade and that he was made fun of by his peers on a daily basis,
although he could not recall a particular date or incident. When asked if
he ever told a teacher, he replied: ‘‘No, I had assumed that the teachers had
seen it because they were everywhere, and I was confident that they had
seen it happening, so I assumed they’d have reported it themselves.’’ He
also could not recall whether he ever told his parents about what was
happening to him at the elementary or middle school, nor could he recall
ever reporting to a responsible adult at the middle school that he was being
bullied at recess during sixth grade. In summary, he could not recall ever
reporting bullying, either to his parents or to a responsible adult at school,
before the March 18, 2016 incident. He also acknowledged that, before the
March 18, 2016 incident, he never reported to anyone the names and slurs
about his sexual orientation and ethnicity that he was being called at school.
Although it is unfortunate that Jack Doe 1 never spoke up about the bullying
that he had been subjected to over the years, the Doe 1 defendants cannot
be found to have violated the plan for failing to respond to incidents of
bullying about which they were never made aware.
   16
      Under the common law, a municipality traditionally was immune from
liability for tortious acts. See Lewis v. Newtown, 191 Conn. App. 213, 221–22,
214 A.3d 405, cert. denied, 333 Conn. 919, 216 A.3d 650 (2019). The common-
law rule of governmental immunity has been abrogated by § 52-557n (a) (2).
See id., 222. General Statutes § 52-557n (a) (2) provides in relevant part:
‘‘Except as otherwise provided by law, a political subdivision of the state
shall not be liable for damages to person or property caused by . . . (B)
negligent acts or omissions which require the exercise of judgment or discre-
tion as an official function of the authority expressly or impliedly granted
by law.’’ ‘‘This provision incorporates our prior common-law jurisprudence
extending immunity to those acts requiring the exercise of judgment on the
part of the municipal actor. Discretionary acts are distinct from those that
are ministerial; a ministerial act involves prescribed conduct that does not
afford the actor the ability to use his own judgment. Pursuant to § 52-
557n (a) (2) (B), a municipality is extended immunity from liability for
discretionary acts but not for ministerial acts.’’ (Emphasis omitted.) Wil-
liams v. Housing Authority, 159 Conn. App. 679, 690, 124 A.3d 537 (2015),
aff’d, 327 Conn. 338, 174 A.3d 137 (2017). ‘‘Although the determination of
whether official acts or omissions are ministerial or discretionary is normally
a question of fact for the fact finder . . . there are cases where it is apparent
from the complaint . . . [that the nature of the duty] and, thus, whether
governmental immunity may be successfully invoked pursuant to . . . § 52-
557n (a) (2) (B), turns on the character of the act or omission complained
of in the complaint. . . . Accordingly, where it is apparent from the com-
plaint that the defendants’ allegedly negligent acts or omissions necessarily
involved the exercise of judgment, and thus, necessarily were discretionary
in nature, summary judgment is proper. . . . The issue of governmental
immunity is simply a question of the existence of a duty of care, and [our
Supreme Court] has approved the practice of deciding the issue of govern-
mental immunity as a matter of law.’’ (Citation omitted; internal quotation
marks omitted.) Id., 699–700; see also Lewis v. Newtown, supra, 221 (‘‘[t]he
determination of whether a governmental or ministerial duty exists gives
rise to a question of law’’ (internal quotation marks omitted)).
   17
      We note that the court’s memorandum of decision, which renders sum-
mary judgment in favor of the town on the ground of governmental immunity
as to ‘‘counts seven and eight,’’ contains a scrivener’s error, as the claims
of negligence against the town are contained in counts eight and nine.
   18
      Our Supreme Court, ‘‘[i]n addressing the question of whether the general
supervision of public school employees is a discretionary or ministerial
function . . . has concluded that the administrators’ ‘duty to ensure that
school staff members adequately discharged their assignments [is] discre-
tionary because it [is] encompassed within their general responsibility to
manage and supervise school employees.’ Strycharz v. Cady, 323 Conn.
548, 569, 148 A.3d 1011 (2016), overruled in part on other grounds by Ventura
v. East Haven, 330 Conn. 613, 637 and n.12, 199 A.3d 1 (2019).’’ Lewis v.
Newtown, 191 Conn. App. 213, 231, 214 A.3d 405, cert. denied, 333 Conn.
919, 216 A.3d 650 (2019); see also Light v. Board of Education, 170 Conn.
35, 39, 364 A.2d 229 (1975) (‘‘[i]t has been recognized that matters concerning
the employment of teachers require the board of education to exercise a
broad discretion’’).
   19
      ‘‘[O]ur courts consistently have held that to demonstrate the existence
of a ministerial duty on the part of a municipality and its agents, a plaintiff
ordinarily must point to some statute, city charter provision, ordinance,
regulation, rule, policy, or other directive that, by its clear language, compels
a municipal employee to act in a prescribed manner, without the exercise
of judgment or discretion. . . . Cole v. New Haven, [337 Conn. 326, 338,
253 A.3d 476 (2020)]. A ministerial duty need not be written and may be
created by oral directives from superior officials, the existence of which
are established by testimony. . . . In contrast, descriptions of general prac-
tices or expectations that guide an employee’s exercise of discretion do not
create a ministerial duty.’’ (Citations omitted; emphasis in original; internal
quotation marks omitted.) Doe v. Madison, 340 Conn. 1, 31–32, 262 A.3d
752 (2021).
   20
      In its memorandum of decision, the court stated: ‘‘The only source the
plaintiffs allege in their revised complaint that could create a ministerial
duty is the plan, but a plain reading of the plan reveals that it does not limit
the defendants’ exercise of discretion in their supervision and management
of the employees and students. Nothing in the plan specifically discusses
supervision in classrooms. The plan specifically provides strategies for pre-
vention and intervention that ‘may include’ various options, and notes in
many places that the school employees ‘shall’ investigate reported incidents
of bullying, meet with students, notify and invite a meeting with parents,
and develop a safety support and intervention plan. The plan, however, does
not specify exactly how these actions should be carried out and grants
discretion to the defendants. Moreover, the plan acknowledges that ‘[b]ul-
lying behavior . . . can take many forms and can vary dramatically in the
nature of the offense and the impact the behavior may have on the victim
and other students. Accordingly, there is no one prescribed response to
verified acts of bullying . . . . While conduct that rises to the level of
‘‘bullying’’ . . . will generally warrant traditional disciplinary action against
the perpetrator of such bullying . . . whether and to what extent to impose
disciplinary action . . . is a matter for the professional discretion of the
building principal . . . .’ The plan also recognizes that ‘[w]hile no specific
action is required, and school needs for specific prevention and intervention
strategies may vary from time to time,’ various prevention and intervention
strategies are available for the defendants to utilize.
   ‘‘Inherent in the plan is the defendants’ use of discretion to determine if
an action by a student resembles bullying and requires an investigation,
discretion is required to ‘verify’ a bullying complaint, and how the bullying
situation is resolved and remediated is discretionary. . . . Further, the plan
requires that students and parents be notified of the plan, and that school
employees be trained on identification and prevention of bullying, but does
not provide how that is to be done.’’ (Footnote omitted.)
   21
      Our Supreme Court ‘‘has recognized three exceptions to governmental
immunity, each of which, when proven, demonstrates that, despite the dis-
cretionary nature of the officer’s acts or omissions, the officer’s duty to
act was clear and unequivocal so as to warrant imposing liability on the
municipality.’’ (Internal quotation marks omitted.) Borelli v. Renaldi, 336
Conn. 1, 28, 243 A.3d 1064 (2020). ‘‘First, liability may be imposed for a
discretionary act when the alleged conduct involves malice, wantonness or
intent to injure. . . . Second, liability may be imposed for a discretionary
act when a statute provides for a cause of action against a municipality or
municipal official for failure to enforce certain laws. . . . Third, liability
may be imposed when the circumstances make it apparent to the public
officer that his or her failure to act would be likely to subject an identifiable
person to imminent harm . . . .’’ (Citations omitted; internal quotation
marks omitted.) Doe v. Petersen, 279 Conn. 607, 615–16, 903 A.2d 191 (2006).
   22
      This court addressed a similar situation in Lewis v. Newtown, 191 Conn.
App. 213, 228, 214 A.3d 405, cert. denied, 333 Conn. 919, 216 A.3d 650 (2019).
In Lewis, the complaint contained allegations that the defendants and the
faculty and staff of an elementary school had a ministerial duty to create
and implement guidelines for school security. Id. This court noted, however,
‘‘that nowhere [did] the complaint contain any allegations that the implemen-
tation of guidelines by either the defendants or the faculty and staff was
discretionary. The plaintiffs, rather, asserted for the first time in their
opposition to the motion for summary judgment that the identifiable person-
imminent harm exception applied if the acts or omissions of the faculty
and staff were discretionary. This assertion is not applicable to the plaintiffs’
argument because the identifiable person-imminent harm exception applies
only to discretionary act immunity under § 52-557n (a) (2) (B), which the
plaintiffs failed to raise in their complaint. . . . In sum, the viability of the
plaintiffs’ complaint can fairly be assessed only on the basis of the plaintiffs’
claims, set forth in the complaint, that the defendants’ development and
implementation of school security protocols were ministerial in nature and,
therefore, not protected by governmental immunity, and that the faculty
and staff present in the school breached ministerial duties regarding imple-
mentation of the school security protocols.’’ (Citation omitted; emphasis in
original.) Id., 228–29. This court concluded in Lewis that, ‘‘[b]ecause the
plaintiffs failed to allege the applicability of the identifiable person-imminent
harm exception to the discretionary acts of the defendants in the operative
complaint . . . the [trial] court was not required to address this claim at
summary judgment. In sum, newly fashioned allegations asserting an alterna-
tive basis for recovery in defense of a motion for summary judgment are
improper and may not substitute for a timely filed amended complaint.’’
(Footnote omitted.) Id., 237.
   23
      See footnote 8 of this opinion.
   24
      In light of our decision, we need not address the alternative grounds
for affirming the judgment raised by the Doe 1 defendants.
   25
      Count six of the revised complaint alleges a claim for intentional inflic-
tion of emotional distress against Landon, Szabo, Lawrence, and Quiricone.
The court granted the motion for summary judgment as to count six, and
the Doe 2 plaintiffs have not challenged that decision on appeal. Accordingly,
we do not address the court’s decision rendering summary judgment as to
the claim of intentional infliction of emotional distress in count six.
   26
      We do note, however, our agreement with the court’s determination
that the Doe 2 defendants demonstrated the absence of a genuine issue of
material fact that they reported, investigated, and responded to the bullying
complaints concerning Jack Doe 2 consistent with the plan. The evidence
submitted by the Doe 2 defendants in support of their motion for summary
judgment included multiple investigation reports attached to various bullying
complaints, notes of interviews conducted of faculty and students, and
correspondence with the Doe 2 plaintiffs and parents of children involved
in the March 18, 2016 incident and the incidents that followed. Moreover,
the Doe 2 plaintiffs did meet with several of the Doe 2 defendants to discuss
the bullying complaints and the punishment imposed. Following the March
18, 2016 incident, Szabo recommended to Jack Doe 2 that he file a bullying
report and she met with him multiple times to discuss the incident. The
record also shows that Lawrence was present at one of those meetings. The
deposition testimony of John Doe 2 further demonstrates that he communi-
cated with Landon and that he had spoken on the phone with Szabo and
Lawrence and met with them in person as well, during which time they
discussed how to deal with the bullying issues at school. Even though
Quiricone was not at school on the day of the incident and testified in his
deposition that he was not aware of any prior conflicts involving Jack Doe
2 and the students involved in the March 18, 2016 incident, he did meet
with Szabo to discuss the class dynamics. Finally, we note that Jack Doe
2 stated in his deposition that, prior to the March 18, 2016 incident, he had not
reported any incidents of bullying to the Doe 2 defendants. Thus, although
the revised complaint alleges that Jack Doe 2 had been bullied since January,
2013, the evidence submitted in support of and in opposition to the motion
for summary judgment does not support a finding that the Doe 2 defendants
were notified of any incidents of bullying prior to the one on March 18,
2016. It follows that the Doe 2 defendants could not have responded to and
investigated incidents of bullying of which they had not been made aware.
   27
      With respect to this claim, the court concluded that, because the revised
complaint did not contain any allegations concerning Title IX or discrimina-
tion, such allegations were not properly before the court. The Doe 2 plaintiffs
conceded at oral argument before the trial court that their references to
Title IX were for the purpose of demonstrating how the Doe 2 defendants
did not comply with the plan. The court concluded, nevertheless, that the
evidence presented by the Doe 2 defendants demonstrated that any ‘‘reports
of bullying that included discriminatory statements were investigated and
not substantiated, and [that] the [Doe 2] plaintiffs [did] not put forth any
evidence to create a genuine issue of material fact that the [Doe 2] defen-
dants’ failure to contact the Title IX coordinator was unreasonable or an
extreme departure from ordinary care.’’ On appeal, the Doe 2 defendants
argue that the Doe 2 plaintiffs abandoned any claim of discrimination in
violation of Title IX when the action was initially removed to federal court
and that ‘‘the trial court properly disregarded this [unpleaded] theory of
liability in deciding the . . . motion for summary judgment because the
claim was not properly before it.’’ The Doe 2 defendants further argue that
the issue is not properly before this court. In their reply brief, the Doe 2
plaintiffs do not address the abandonment issue and argue, instead, that
the failure of the Doe 2 defendants to refer the bullying complaints based
on sexual orientation demonstrates bad faith on their part and that one of
the ministerial duties that the Doe 2 defendants did not follow was the
mandate of the plan that a Title IX coordinator participate in bullying investi-
gations that involve a legally protected classification. We agree with the
court and the Doe 2 defendants that any claim regarding the failure to
involve a Title IX coordinator in the bullying investigation was not properly
before the court, as the revised complaint was devoid of any allegations
concerning Title IX. Moreover, on appeal, the Doe 2 plaintiffs have not
addressed the court’s determination to that effect. Accordingly, we deem
any claim relating to Title IX abandoned and decline to consider it as a
basis for showing bad faith by the Doe 2 defendants or the existence of a
ministerial duty that was violated.
   28
      See footnote 22 of this opinion.
   29
      According to the Doe 2 plaintiffs, when John Doe 2 and Jane Doe 2
began to advocate vigorously on behalf of Jack Doe 2, Landon directed
Szabo and Lawrence not to have contact with the Doe 2 plaintiffs. Apparently,
Landon believed that the Doe 2 plaintiffs had filed criminal complaints to
the police concerning the bullying incidents. Landon, thus, instructed John
Doe 2 and Jane Doe 2 that if they wanted to speak with a member of the
school administration, the communication had to go through an attorney.
Landon also cancelled a meeting scheduled for April 13, 2016. On April 8,
2016, after Landon was informed that no criminal charges had been filed
by the Doe 2 plaintiffs, he reset the meeting for April 13 and stated that he
would allow the school administration to speak with John Doe 2 only.
   30
      In light of our decision, we need not address the alternative grounds
for affirming the judgment raised by the Doe 2 defendants.